Exhibit 10.1



 
BRANCH PURCHASE AND ASSUMPTION AGREEMENT
 
dated as of
 
October 21, 2011
 
between
 
WACCAMAW BANK


and
 
WACCAMAW BANKSHARES, INC.


as Seller
 
and
 
FIRST BANK
as Purchaser
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
ARTICLE 1
     
CERTAIN DEFINITIONS
 
1.1
Certain Definitions
1
1.2
Accounting Terms
8
1.3
Use and Application of Terms
8
 
ARTICLE 2
     
THE TRANSACTIONS
 
2.1
Transfer and Consideration
8
2.2
Adjustment of Expenses and Fees
9
2.3
Allocation of Consideration
9
2.4
Trade and Service Marks
9
2.5
Sale and Transfer of Servicing and Escrows
10
2.6
Assumption of IRA Account Deposits
10
2.7
Designated Loans
10
2.8
Purchaser’s Right to Reject Designated Loans
11
2.9
New Loans
12
2.10
Put Option
12
2.11
Designated Loan Accounts Secured by Deposit Accounts
13
 
ARTICLE 3
     
CLOSING PROCEDURES
 
3.1
Closing Date and Place; Notifications
13
3.2
Procedure at the Closing; Adjustments
13
 
ARTICLE 4
     
TRANSITIONAL MATTERS
 
4.1
Certain Procedures
15
4.2
Customers
15
4.3
Assumption of Obligations
16
4.4
Maintenance of Records
16
4.5
Interest Reporting and Withholding
16
4.6
Negotiable Instruments
17
4.7
Leasing of Furniture, Fixtures and Equipment
17
4.8
ATM/Debit Cards
17
4.9
Delivery of the Designated Loan Documents
18
4.10
Collateral Assignments and Filing
18
4.11
Training
18





 
   -i-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
4.12
Collateral for Public Funds Deposits
19
4.13
Telephone Numbers
19
4.14
Removal of Assets
19
4.15
Credit Insurance
19
 
ARTICLE 5
     
REPRESENTATIONS AND WARRANTIES OF SELLER
 
5.1
Corporate Organization and Authority
19
5.2
No Conflict; Licenses and Permits; Compliance with Laws and Regulations
20
5.3
Approvals and Consents
20
5.4
Title to Assets
20
5.5
Utilities Complete
20
5.6
Condemnation Proceedings
20
5.7
Contracts
20
5.8
Fiduciary Obligations
21
5.9
Employees
21
5.10
Litigation and Liabilities
21
5.11
Regulatory Matters
21
5.12
Brokers’ Fees
21
5.13
Compliance With Laws
21
5.14
Absence of Certain Changes, Etc
21
5.15
Books and Records
22
5.16
Designated Loans
22
5.17
Deposits
22
5.18
Leased Real Property
23
5.19
No Other Representations or Warranties
23
 
ARTICLE 6
     
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
6.1
Corporate Organization and Authority
23
6.2
No Conflict; Licenses and Permits; Compliance with Laws and Regulations
23
6.3
Approvals and Consents
24
6.4
Brokers’ Fees
24
6.5
Regulatory Matters
24
6.6
Financing Available
24
6.7
Litigation and Undisclosed Liabilities
25
6.8
No Other Representations or Warranties
25
 





 
   -ii-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page



ARTICLE 7
     
COVENANTS OF THE PARTIES
 
7.1
ACTIVITY IN THE ORDINARY COURSE
25
7.2
Access and Confidentiality
26
7.3
Regulatory Approvals
27
7.4
Assumed Contracts
28
7.5
Delivery of Records at Closing
28
7.6
Further Assurances
28
7.7
Insurance
29
7.8
Notices of Default
29
7.9
New Account Numbers and Checks
29
7.10
Settlement Operations after Closing
29
7.11
Covenant of Seller Not to Solicit
31
7.12
Real Property Matters
32
7.13
Defects in Assets
35
 
ARTICLE 8
     
TAX AND EMPLOYEE MATTERS
 
8.1
Tax Representations
35
8.2
Allocation Between Pre and Post Closing Periods
35
8.3
Transfer Taxes
35
8.4
Assistance and Cooperation
35
8.5
Notices, Etc
36
8.6
Employees and Employee Benefits
36
 
ARTICLE 9
     
CONDITIONS TO CLOSING
 
9.1
Conditions to Obligations of Purchaser
39
9.2
Conditions to Obligations of Seller
42
9.3
Other Documents
43
 
ARTICLE 10
     
TERMINATION
 
10.1
Termination
43
10.2
Effect of Termination
43
 
ARTICLE 11
     
INDEMNIFICATION
 
11.1
INDEMNIFICATION
44





 
   -iii-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page

 

 
ARTICLE 12
     
MISCELLANEOUS
 
12.1
Survival
46
12.2
Assignment
46
12.3
No Third Party Beneficiary
46
12.4
Binding Effect
46
12.5
Public Notice
46
12.6
Notices
47
12.7
Incorporation
48
12.8
Governing Law
48
12.9
Entire Agreement
48
12.10
Counterparts
48
12.11
Headings
48
12.12
Waiver and Amendment
48
12.13
Expenses
48
12.14
Severability
49
     

Exhibits
 
Exhibit A - Form of Bill of Sale and Instrument of Assignment and Assumption
Exhibit 9.1(d)(ix) - A – Assignment and Assumption of Leases
Exhibit 9.1(d)(ix) - B – Landlord’s Consent to Assignment
Exhibit 9.1(d)(ix) - C – Landlord’s Estoppel Certificate

 
Schedules
 
C
List of Branches
1.1(i)
Assumed Leases
1.1(ii)
Closing Statement
1.2
Excluded Employees
2.7(a)(i)
Transferred Loans
2.7(a)(ii)
Put Option Loans
5.4
Title to Assets
5.10
Litigation and Liabilities
5.11
Regulatory Matters
5.16(e)
Ownership of Designated Loans
7.1
Commitments for Material Improvements
8.6(g)
Employee Listing



 


 
   -iv-
 



 
 

--------------------------------------------------------------------------------

 

BRANCH PURCHASE AND ASSUMPTION AGREEMENT
 
THIS BRANCH PURCHASE AND ASSUMPTION AGREEMENT, dated as of October 21, 2011, is
made by and between FIRST BANK, a bank organized under the laws of the State of
North Carolina (“Purchaser”), and WACCAMAW BANK, a North Carolina
state-chartered bank (“Waccamaw Bank”), and WACCAMAW BANKSHARES, INC.
(“Parent”), a North Carolina corporation (collectively with Waccamaw Bank,
“Seller”).
 
RECITALS
 
A.           Seller.  Waccamaw Bank is a bank chartered under the laws of the
State of North Carolina and is a member of the Deposit Insurance Fund (“DIF”) of
the Federal Deposit Insurance Corporation (the “FDIC”) with its main office
located in Whiteville, North Carolina.  Waccamaw Bank is a wholly owned
subsidiary of Parent.
 
B.           Purchaser.  Purchaser is a bank organized under the laws of the
State of North Carolina with its principal office located in Troy, North
Carolina.
 
C.           The Transaction.  Purchaser desires to assume and purchase from
Seller, and Seller desires to assign and sell to Purchaser, certain of Seller’s
liabilities and assets currently held and allocated by Seller to its branch
offices at the locations listed on Schedule C (individually, a “Branch” and
collectively, the “Branches”).
 
NOW, THEREFORE, in consideration of their mutual promises and obligations and
intending to be legally bound hereby, the parties agree as follows:
 
 
ARTICLE 1
 
CERTAIN DEFINITIONS
 
1.1           Certain Definitions.  As used in this Agreement, the terms below
shall have the meanings set forth.
 
“Accrued Expenses” means the accrued and unpaid expenses appearing as a
Liability on the Preliminary Closing Statement or the Final Closing Statement.
 
“Accrued Interest” with respect to (i) Deposits at any date means interest which
is accrued on such Deposits to such date and not yet posted to such deposit
accounts or paid to the depositor and (ii) Designated Loans at any date means
interest which is accrued on such Designated Loans to such date and not yet
paid.
 
“Adjustment Date” means the date on which the Final Settlement Payment is due
and payable in accordance with Section 3.2.
 
“Affiliate” of a person means any person directly or indirectly controlling or
controlled by or under direct or indirect common control with such person.
 

 
 

--------------------------------------------------------------------------------

 

“Agreement” means this Branch Purchase and Assumption Agreement, including all
schedules, exhibits and addenda as modified, amended or extended from time to
time.
 
“Allocation” has the meaning specified in Section 2.3.
 
“Applicable Employees” has the meaning specified in Section 8.6(a).
 
“Assets” means the (i) Furniture, Fixtures and Equipment, (ii) Improvements,
(iii) Cash on Hand, (iv) Prepaid Expenses, (v) Owned Real Property, (vi)
Records, (vii) Designated Loans, the servicing rights thereto and the collateral
for the Designated Loans, (viii) Seller’s benefits and rights under Safe Deposit
Agreements, (ix) Seller’s benefits and rights under Assumed Contracts and
Assumed Leases, and (x) any prepaid fee or expense pursuant to Section 2.2;
provided, however, Assets do not include any deferred Tax assets, refunds for
Taxes relating to the period prior to the Closing Date and prepaid Taxes.  The
allocation provisions of Section 8.2 shall apply for the purposes of determining
to what extent any Taxes, deferred Tax assets and Tax refunds relate to the
period prior to the Closing Date.  Notwithstanding anything herein to the
contrary, Assets do not include any credit card receivables or credit card
accounts.
 
“Assumed Contracts” means all service or similar contracts, including personal
property leases, in effect as of the Closing Date, that relate to the Branches
and the Assets at the Branches and that Purchaser will assume as of the Closing
pursuant to Section 7.4.
 
“Assumed Deposits” means all Deposits existing on the Closing Date, together
with all Accrued Interest thereon as of the Closing Date, but excluding any
Deposits excluded pursuant to Section 2.11 or excluded by mutual agreement of
Seller and Purchaser.
 
“Assumed Leases” means the leases identified on Schedule 1.1(i).
 
“ATM” means any automated teller machine owned or leased by Seller and located
at the Branches.
 
“Bank Merger Act” means Section 18(c) of the Federal Deposit Insurance Act, as
amended.
 
 “Branch” or “Branches” means the branches of Seller located at the addresses
specified in Schedule C.
 
“Business Day” means a day on which Seller and Purchaser are open for business
in the State of North Carolina which is not a Saturday, Sunday or legal holiday
recognized generally by commercial banks in the State of North Carolina.
 
“Cash on Hand” means, as of any date, all petty cash, vault cash, teller cash
and prepaid postage maintained at the Branches, including at ATMs, but excluding
cash items.
 
“Close of Business” means 2:00 p.m. on the Closing Date.
 

 
2

--------------------------------------------------------------------------------

 

“Closing” and “Closing Date” refer to one or more closings of the sale, purchase
and assumption provided for herein to be held at such times and dates as
provided for in Article 3 hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commissioner” means the Commissioner of Banks of the State of North Carolina.
 
“Delivery Records” means all Records (or copies of original Records if original
Records cannot be located by Seller), but excluding transaction tickets and
Records for closed accounts.
 
“Deposits” means, as of any date, all deposit liabilities of Seller booked,
maintained or primarily serviced at the Branches, which constitute “deposits”
for purposes of the Federal Deposit Insurance Act, 12 U.S.C. § 1813, including
all uncollected items included in depositors’ balances (including Overdrafts, as
set forth in Section 7.10(h)), merchant accounts, any Accrued Interest and any
IRAs assigned to Purchaser under Section 2.6, together with Seller’s rights and
responsibilities under any customer agreement evidencing or relating thereto,
but excluding (i) deposits securing loans or other extensions of credit by
Seller where such loans or other extensions of credit are not being transferred
under this Agreement, (ii) deposits held in accounts for which Seller acts as
fiduciary (other than IRAs assigned to Purchaser under Section 2.6);
(iii) deposits subject to legal process as shown on Records, (iv) deposits which
have been reported as abandoned property under the abandoned property laws of
any jurisdiction, (v) deposits held in any IRA where the account holder has
notified Seller or Purchaser of his, her or its objection to Purchaser acting as
custodian or trustee of such IRA, (vi) deposits held in the name of Seller or
any of its affiliated entities, (vii) deposits represented by official checks,
travelers checks, money orders, or certified checks of Seller, and (viii)
accounts designated as “closed” on the Records of Seller.  Deposits also shall
include any dealer reserve associated with Designated Loans, whether or not the
dealer reserve is maintained or primarily serviced at the Branches.
 
“Designated Loan Documents” means all Records with respect to a Designated Loan,
including, without limitation, applications, appraisals, notes, security
agreements, deeds of trust, mortgages, loan agreements, including building and
loan agreements, guarantees, sureties and insurance policies (including title
insurance policies), flood hazard certifications, and all modifications, waivers
and consents relating to any of the foregoing.
 
“Designated Loans” means the Transferred Loans and the Put Option Loans.  For
all purposes under this Agreement, to the extent that, at any time prior to the
Closing Date, a Designated Loan is refinanced, amended, extended, or otherwise
modified by Seller, such refinanced, amended, extended or modified loan shall
constitute a Designated Loan of the same type (whether a Transferred Loan or a
Put Option Loan) as the type specified on the date hereof, regardless of whether
the account number or other identifying information has been changed or modified
and including without limitation any Designated Loan that has reached maturity.
 
 “DIF” has the meaning specified in Recital A.
 

 
3

--------------------------------------------------------------------------------

 

“Dispute Resolver” means an independent accounting firm mutually acceptable to
the Seller and the Purchaser.  All determinations under this Agreement made by a
Dispute Resolver shall be binding upon Purchaser and Seller.
 
“Employees” means any employee employed by Seller on the Closing Date at the
Branches, other than those employees identified in Schedule 1.2.
 
“Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, limitations, restrictions, commitments, security interests, pledges
or other similar charges or liabilities, whether accrued, absolute, contingent
or otherwise, except for statutory liens securing payments not yet due.
 
“Environmental Law” has the meaning set forth in Section 7.12(e).
 
“ERISA” has the meaning assigned in Section 5.9.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Funds Rate” on any day means the per annum rate of interest (rounded
upward to the nearest 1/100 of 1%) which is the weighted average of the rates on
overnight federal funds transactions arranged on such day or, if such day is not
a banking day, the previous banking day, by federal funds brokers computed and
released by the Federal Reserve Bank of Richmond (or any successor) in
substantially the same manner as such Federal Reserve Bank currently computes
and releases the weighted average it refers to as the “Federal Funds Effective
Rate” at the date of this Agreement.
 
“Final Closing Statement” means the statement, as of the Adjustment Date,
delivered by Seller to Purchaser in accordance with Schedule 1.1(ii) and Section
3.2(c), setting forth the Assets and Liabilities transferred as of the Close of
Business.
 
“Final Settlement Payment” has the meaning specified in Section 3.2(c).
 
“Furniture, Fixtures and Equipment” means all furniture, fixtures, and
equipment, including ATMs and computers, trade fixtures, telephone systems,
security equipment, safe deposit boxes (exclusive of contents), vaults and
supplies (excluding any items consumed or disposed of, but including new items
acquired or obtained, in the ordinary course of business of the Branches through
the Closing Date) that are located at the Branches, but excluding signage or
other advertising or blank paper stock, forms, or supplies bearing Seller’s
corporate logos, trade names, or trademarks, and computer software.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Hazardous Material” has the meaning set forth in Section 7.12(f).
 
“Holdback Amount” has the meaning set forth in Section 2.1(c).
 

 
4

--------------------------------------------------------------------------------

 

“Improvements” means all improvements to the Owned Real Property in respect of
the Branches which shall have been purchased, installed or constructed and used
in connection with the operation or maintenance of such Branches.
 
“IRA” means an “individual retirement account” or similar Deposit account
established in accordance with the provisions of Section 408 of the Code for
which Seller acts as custodian or trustee but as to which Seller may not
exercise investment discretion.
 
“IRS” means the Internal Revenue Service.
 
“Information” shall have the meaning specified in Section 7.2(b).
 
“Knowledge” means the actual knowledge of a party’s “officers” (as such term is
defined in Rule 3b-2 under the Securities Exchange Act of 1934) and the
knowledge such officers should have after having made reasonable and due
inquiry.
 
“Leased Real Property” means the Real Property leased by Seller under the
Assumed Leases.
 
“Liabilities” means the (i) Assumed Deposits and all terms and agreements
relating to the Assumed Deposits, (ii) Seller’s obligations with respect to the
Designated Loans, the servicing of the Designated Loans and the collateral for
the Designated Loans, (iii) Seller’s obligations under Assumed Contracts and
Assumed Leases, (iv) Seller’s obligations under the Safe Deposit Agreements,
(v) Seller’s obligations to provide customer services from and after the Closing
Date in connection with the Assets and the Assumed Deposits, (vi) all other
liabilities of Seller with respect to the operations of the Branches, including
accounts payable and Accrued Expenses, recorded as liabilities on the books of
the Branches as of the Closing Date; (vii) any fee or expense adjustment
required in accordance with Section 2.2, and (viii) liabilities that arise from
the operation of the Branches after the Closing Date; provided, however, that
Liabilities shall not include any Liability for Taxes for any period prior to
the Closing Date.  The allocation provisions of Section 8.2 shall apply for
purposes of determining to what extent a liability for Taxes is with respect to
a period prior to the Closing Date.
 
“Loan Value” means, with respect to a Designated Loan and as of a date, the
unpaid principal balance of any such Designated Loan plus Accrued Interest
thereon, net of the interest in such Designated Loan of any participant, as of
such date, and excluding accumulated but unpaid late charges as of such date.
 
“Losses” means losses, liabilities, damages (including forgiveness or
cancellation of obligations), expenses, costs, legal fees and disbursements,
collectively.
 
“Material Adverse Effect” means a material adverse effect on the condition,
financial or otherwise, or results of operations of the Branches, or on the
ability of Seller or the Purchaser to consummate timely the transactions
contemplated hereby.  Notwithstanding the foregoing, a Material Adverse Effect
shall not be deemed to exist as a result of (i) any conditions, events, changes,
or occurrences generally affecting the economy or the credit, financial, or
capital markets in the United States or elsewhere, including changes in interest
or exchange rates; (ii) conditions, events, changes, or occurrences arising out
of, resulting from, or attributable to acts of sabotage, terrorism, or war
(whether or not declared), any escalation or worsening of such acts threatened
or underway as of the date of this Agreement, pandemics, earthquakes,
hurricanes, tornados, tsunamis, or other natural disasters occurring in the
United States or elsewhere, (iii) conditions, events, changes, or occurrences
arising out of, resulting from, or attributable to changes in law, GAAP, or
other accounting standards, regulations, or principles, or any changes in the
interpretation or enforcement of any of the foregoing, or changes in regulatory
or political conditions; or (iv) the Purchaser entering into a transaction
similar to the Transaction or any business combination transaction with an
entity other than the Seller; provided that, in each case described in the
foregoing subsections (i) through (iv), such conditions, events, changes, or
occurrences do not affect Seller in a substantially disproportionate manner.
 

 
5

--------------------------------------------------------------------------------

 



 
“Net Book Value” means an Asset’s historical cost, net of accumulated
depreciation, as shown on the books and records of Seller as of the Closing
Date.
 
“Non-Solicitation Period” has the meaning set forth in Section 7.1(c).
 
“Overdraft” means the amount by which any Deposit account at any of the Branches
is overdrawn as of the Closing Date on account of checks, drafts or other items
that have been presented against such account for payment against insufficient
funds and that, under applicable rules of the Federal Reserve Bank or other
check collection rules or procedures, cannot be returned and charged back as a
matter of right to the presenting or collecting bank.
 
“Overdraft Loans” means unsecured overdraft advances, including negotiable order
of withdrawal line of credit accounts, relating to the Assumed Deposits, as of
the Close of Business, plus accrued interest, which do not exceed the applicable
credit limit for such Assumed Deposit by more than 10% of that limit and that
are linked to an open Deposit account.
 
“Owned Real Property” means the Real Property which is owned by Seller.
 
“Preliminary Closing Statement” means the statement reflecting the Assets and
Liabilities estimated to be transferred at the Closing, as of the opening of
business on the Closing Date, which statement shall be prepared by Seller, in
consultation with Purchaser, substantially in the format of Schedule 1.1(ii).
 
“Prepaid Expenses” means the prepaid expenses appearing as an asset in respect
of the Branches on a Preliminary Closing Statement or a Final Closing Statement,
as the case may be, that (i) have been recorded in accordance with GAAP, (ii)
are not intercompany or interoffice accounts and (iii) provide future benefit to
the business conducted at the Branches.
 
“Purchase Price” has the meaning specified in Section 2.1(b).
 
“Put Option” has the meaning specified in Section 2.10(a).
 
“Put Option Claim” has the meaning specified in Section 2.10(c).
 
“Put Option Interest” has the meaning specified in Section 2.10(b).
 
“Put Option Loans” has the meaning specified in Section 2.7(a).
 

 
6

--------------------------------------------------------------------------------

 



 
“Put Period” has the meaning specified in Section 2.10(a).
 
“Real Property” means the owned and leased real properties identified on
Schedule C and the buildings thereon, including any Improvements thereon, and if
the context so requires, Real Property can mean one or more, but less than all
of the real properties identified on Schedule C.
 
“Records” means all records and original documents and instruments in Seller’s
possession (including records maintained electronically) which pertain to and
are utilized by Seller to administer, reflect, monitor, evidence or record
information respecting the business or conduct of the Branches (including
transaction tickets through the Closing Date and all records for closed accounts
located in the Branches) and all such records and original documents respecting
(i) the Assumed Contracts and the Assumed Leases, (ii) the Assets, (iii) the
Assumed Deposits and (iv) the Designated Loans, the servicing rights to the
Designated Loans and the collateral for the Designated Loans (including the
Designated Loan Documents).
 
“Regulatory Approvals” means all approvals, permits, authorizations, waivers or
consents of governmental or regulatory agencies or authorities necessary or
appropriate to permit consummation of the transactions contemplated herein and
includes, without limitation, the following:  (i) approval of cognizant
regulatory agencies under the Bank Merger Act; (ii) approvals of the
Commissioner under applicable law; and (iii) expiration of the waiting period
provided for in the Bank Merger Act without commencement of any action
challenging Purchaser’s acquisition of the Branches hereunder by the United
States Department of Justice or any other person.
 
“Safe Deposit Agreements” means any agreements, including rental agreements,
related to the safe deposit boxes, if any, located in the Branches.
 
“Settlement Payment” means a payment made pursuant to Section 2.1(c).
 
“Tax Returns” means all returns or other reports required to be filed with
respect to any Taxes, including information returns.
 
“Tax” or “Taxes” refers to all federal, state, local, or foreign income, gross
receipts, windfall profits, severance, property, production, sales, use, excise,
transfer, license, franchise, employment, withholding or similar taxes or
amounts required to be withheld and paid over to any government in respect of
any tax or governmental fee or charge, including any interest, penalties, or
additions to tax on the foregoing.
 
“Transaction Account” means any account at the Branches in respect of which
deposits are withdrawable in practice upon demand or upon which third party
drafts may be drawn by the depositor, including checking accounts, negotiable
order of withdrawal accounts and money market deposit accounts.
 
“Transferred Employee” has the meaning specified in Section 8.6(a).
 
“Transferred Loans” has the meaning specified in Section 2.7(a).
 
“Welfare Plans” has the meaning specified in Section 8.6(d).
 

 
7

--------------------------------------------------------------------------------

 



 
1.2           Accounting Terms.  To the extent that any accounting terms used in
this agreement are not defined in Section 1.1 or elsewhere herein, they shall be
defined under GAAP.
 
1.3           Use and Application of Terms.  In using and applying the various
terms, provisions and conditions in this Agreement, the following shall apply:
(1) the terms “hereby”, “hereof”, “herein”, “hereunder”, and any similar words,
refer to this Agreement; (2) words in the masculine gender mean and include
correlative words of the feminine and neuter genders and words importing the
singular numbered meaning include the plural number, and vice versa; (3) words
importing persons include firms, companies, associations, general partnerships,
limited partnerships, limited liability partnerships, limited liability limited
partnerships, limited liability companies, trusts, business trusts, corporations
and other legal organizations, including public and quasi-public bodies, as well
as individuals; (4) the use of the terms “including” or “included in”, or the
use of examples generally, are not intended to be limiting, but shall mean,
without limitation, the examples provided and others that are not listed,
whether similar or dissimilar; (5) the phrase “costs and expenses”, or
variations thereof, shall include, without limitation, reasonable attorneys’
fees and fees of legal assistants, and reasonable fees of accountants,
engineers, surveyors, appraisers and other professionals or experts – and all
references to attorneys’ fees or fees of legal assistants, or fees of
accountants, engineers, surveyors, appraisers or other professionals or experts
shall mean reasonable fees; (6) any reference contained in this Agreement to
specific statutes or laws shall include any successor statutes or laws, as the
case may be; and (7) this Agreement shall not be applied, interpreted and
construed more strictly against a person because that person or that person’s
attorney drafted this Agreement.
 
 
ARTICLE 2
 
THE TRANSACTIONS
 
2.1           Transfer and Consideration.
 
(a)           Subject to the terms and conditions set forth in this Agreement,
at the Closing, Purchaser shall (i) purchase the Assets and (ii) assume the
Liabilities and the Accrued Expenses, and Seller shall sell, assign, transfer,
convey and deliver to Purchaser, free and clear of all Encumbrances (except as
described in Section 5.4), all of Seller’s right, title and interest in and to
the Assets and the Liabilities.
 
(b)           The purchase price for the Assets shall be an amount (the
“Purchase Price”) computed as follows:
 
(i)             An amount equal to 5.0% of the average daily balance of
noninterest demand deposit accounts; plus
 
(ii)            An amount equal to 3.5% of the average daily balance of
negotiable order of withdrawal accounts; plus
 
(iii)           An amount equal to 3.0% of savings accounts; plus
 
(iv)           An amount equal to 1.5% of money market accounts; plus
 

 
8

--------------------------------------------------------------------------------

 



 
(v)             The aggregate amount of Cash on Hand as of the Closing Date;
plus
 
(vi)            The aggregate Net Book Value of the Assets, other than Cash on
Hand and Designated Loans, as reflected on the books of Seller as of the Closing
Date; plus
 
(vii)           The aggregate Loan Value of the Designated Loans as of the
Closing Date.
 
For each Assumed Deposit, (i) the calculation of the average daily balance shall
include Accrued Interest and shall be calculated for the period commencing
thirty (30) days prior to and inclusive of the day prior to the Closing Date and
ending on the day prior to the Closing Date, and (ii) no premium shall be
payable for any Assumed Deposit that is actually assigned to any Branch that is
farther than ten (10) miles from the mailing address of the holder of such
Assumed Deposit.
 
(c)           On the Closing Date, Seller shall transfer to Purchaser cash in an
amount (the “Settlement Payment”) equal to the excess of (i) the sum of (A) the
Assumed Deposits plus (B) the Accrued Expenses, over (ii) the Purchase Price, as
calculated based on the Preliminary Closing Statement.  In addition, Seller
shall transfer to Purchaser cash in an amount equal to $5,500,000 (the “Holdback
Amount”) to secure Seller’s obligations pursuant to Section 2.10.
 
2.2           Adjustment of Expenses and Fees.  All operating expenses and fees
accrued or pre-paid prior to the Closing Date, including, without limitation,
rents, utility payments, and FDIC assessments, but not including those related
to Taxes (except as provided in Section 8.2 below), relating to the Branches,
transferred at Closing, shall be pro-rated between the parties.  To the extent
that Seller has paid expenses that are expenses allocable to Purchaser pursuant
to this Section 2.2, such expenses shall appear as an Asset on the Preliminary
Closing Statement and the Final Closing Statement.  To the extent that expenses
have been accrued and not paid by Seller prior to the Closing Date, they shall
appear as a Liability on the Preliminary Closing Statement and the Final Closing
Statement.
 
2.3           Allocation of Consideration.  Purchaser and Seller agree that the
consideration payable hereunder at the Closing shall be allocated among the
Assets, tangible and intangible, on the basis of an allocation (the
“Allocation”) to be reasonably determined by Purchaser and Seller in accordance
with applicable Treasury regulations and the Code.  Purchaser and Seller agree
(i) to timely file a mutually acceptable appropriate IRS form in accordance with
the Allocation and (ii) that the Allocation shall be binding on Purchaser and
Seller for all Tax reporting purposes, except that either party may change any
such report in the event of a dispute with any Taxing authority or take any
other step to settle or resolve such a dispute; provided, however, that a party
shall not make any such change without first obtaining the consent of the other
party, which consent will not be unreasonably withheld or delayed.
 
2.4           Trade and Service Marks.  Notwithstanding anything to the contrary
in this Agreement, Purchaser shall not acquire hereunder any right to the use of
any trade name, trade mark or service mark, if any, of Seller or any of its
Affiliates.
 

 
9

--------------------------------------------------------------------------------

 

2.5           Sale and Transfer of Servicing and Escrows.
 
(a)           The Designated Loans shall be sold on a servicing released
basis.  As of the Closing Date, all rights, obligations, liabilities and
responsibilities with respect to the servicing of the Designated Loans on and
after the Closing Date will be assumed by Purchaser.  Seller shall be discharged
and indemnified by Purchaser from all liability with respect to servicing of the
Designated Loans on and after the Closing Date, and Purchaser shall be
indemnified by Seller from all liability with respect to servicing the
Designated Loans prior to the Closing Date.
 
(b)           As of the Closing Date, Purchaser will assume, and agrees to
undertake and discharge, any and all obligations of the holder and servicer of
any Designated Loans that are mortgage Designated Loans, if any, as such
obligations may relate to the escrow, maintenance of escrow and payments from
escrow of moneys paid by or on account of the applicable mortgagor.  On or
before the fifth (5th) Business Day after the Closing Date, Seller shall remit
by wire transfer of immediately available funds to Purchaser any and all funds
held in escrow that were collected and received pursuant to a mortgage
Designated Loan for the payment of Taxes, assessments, hazard insurance
premiums, primary mortgage insurance policy premiums, if applicable, or
comparable items prior to the Closing Date plus any Accrued Interest.  Seller
makes no warranties or representations of any kind or nature as to the
sufficiency of such sum to discharge any obligations with respect to mortgage
Designated Loans.
 
2.6           Assumption of IRA Account Deposits.
 
(a)           With respect to Assumed Deposits in IRAs, Seller will use
reasonable efforts and will cooperate with Purchaser in taking any action
reasonably necessary or appropriate to accomplish the appointment of Purchaser
(or an Affiliate of Purchaser designated by Purchaser) as successor custodian or
trustee or the delegation to Purchaser (or an Affiliate of Purchaser) of
Seller’s authority and responsibility as custodian of all such IRA deposits
except self-directed IRA deposits, including, but not limited to, sending to the
depositors thereof appropriate notices, cooperating with Purchaser (or such
Affiliate) in soliciting consents from such depositors, executing assignments
reasonably satisfactory to Purchaser, and filing any appropriate applications
with applicable regulatory authorities.  If any such delegation is made to
Purchaser (or such Affiliate), Purchaser (or such Affiliate) will perform all of
the duties so delegated and comply with the terms of Seller’s agreement with the
depositor of the IRA deposits affected thereby.
 
(b)           If, notwithstanding the foregoing, as of the Closing Date,
Purchaser shall be unable to retain deposit liabilities in respect of an IRA or
the account holder has notified Seller or Purchaser of the account holder’s
objection to Purchaser acting as custodian or trustee of such IRA, such deposit
liabilities shall be excluded from Assumed Deposits for purposes of this
Agreement.
 
2.7           Designated Loans.
 
(a)           Designated Loans.  Purchaser has conducted a review of certain
loans carried on the books of Seller and, subject to Section 2.8, Purchaser
shall purchase the loans set forth on Schedule 2.7(a)(i) (the “Transferred
Loans”) and, subject to Sections 2.8 and 2.10, Purchaser shall purchase the
loans set forth on Schedule 2.7(a)(ii) (the “Put Option Loans,” and together
with the Transferred Loans, the “Designated Loans”), in each case for the Loan
Value in accordance with Section 2.1(b)(vii).
 

 
10

--------------------------------------------------------------------------------

 



 
(b)           Excluded Loans.  Seller represents that as of the date hereof,
that the Designated Loans are not (i) loans in non-accrual status on Seller’s
books, loans in which the collateral securing the same has been repossessed or
as to which collection efforts have been instituted or claim and delivery or
foreclosure proceedings have been filed, or loans as to which insurance on the
loan collateral has been force-placed; (ii) loans ninety (90) days or more past
due as to principal or interest; (iii) loans which have been classified
adversely by any governmental authority or regulatory agency or placed by Seller
on any internal “watch list” or similar list of loans causing concern; (iv)
loans in connection with which the obligor has filed a petition for relief under
the United States Bankruptcy Code, or otherwise has indicated an inability or
refusal to pay the Designated Loan as it becomes due, as reflected in the
Records relating to such loans; (v) letters of credit, or loans in which Seller
participates with another lender, except as specifically offered by Seller and
accepted by Purchaser; (vi) loans to borrowers known by Seller to be deceased,
as reflected in Records relating to such loans; (vii) loans rejected by
Purchaser pursuant to Section 2.8; (viii) blocked lines of credit or
commitments; (ix) expired lines of credit or commitments; (x) revolving credit
tied to inactive Deposits; (xi) revolving credit to borrowers located outside
North Carolina or (xii) loans linked to brokerage accounts (collectively,
“Excluded Loans”).  Seller shall notify Purchaser within five (5) Business Days
if any Designated Loan becomes an Excluded Loan, at which time Purchaser shall
have the option to reject such Excluded Loan upon notice to Seller, and
Purchaser shall have no further obligation with respect thereto.
 
2.8           Purchaser’s Right to Reject Designated Loans.
 
(a)           Pre-Closing Review.  During the period beginning on the date
hereof and ending on a mutually agreed date no later than twenty (20) calendar
days prior to the Closing Date (the “Pre-Closing Review Period”), Seller shall
afford to the officers and authorized representatives of Purchaser, subject to
Seller’s normal security requirements, access to all necessary Designated Loan
Documents relating to such Designated Loans in order that Purchaser may have
full opportunity to make reasonable investigations of the Designated Loans, the
Designated Loan Documents and the Designated Loan collateral.
 
(b)           Identification of Defects.  No later than five (5) Business Days
(or, in the case of (i) below, no later than sixty (60) calendar days) following
the expiration of the Pre-Closing Review Period, Purchaser shall notify Seller
in writing of the existence of any of the following defects relating to the
Designated Loans (such defects, the “Defects,” and any such Designated Loan
being called an “Identified Loan”):
 
(i)           Designated Loan Documents, which are material to the
enforceability of a Designated Loan, have been lost or are missing;
 
(ii)           a Designated Loan was not originated or has not been administered
in compliance in all material respects with applicable laws or the Designated
Loan Documents pertaining to such Designated Loan are not legal, valid and
binding or do not contain the true signature of an obligor; or
 

 
11

--------------------------------------------------------------------------------

 



 
(iii)           Seller’s rights in any collateral are not perfected or
enforceable, or the priority of such rights are not as reflected on Seller’s
Records; provided, however, that the absence of any such right of Seller in the
collateral securing such a Designated Loan must have a material impact on the
foreclosure of the Designated Loan in the event of a default.
 
(c)           Opportunity to Cure.  Following receipt of any such notice with
respect to Defects identified prior to Closing and at any time prior to the date
of notification to the customers of the assignment of the Designated Loans
pursuant to applicable law, Seller may in its sole discretion attempt to cure
any such Defect described in Section 2.8(b)(i) through (iii) to Purchaser’s
reasonable satisfaction.  If Seller is unable or unwilling to cure such Defect
to Purchaser’s reasonable satisfaction, Purchaser shall have the right to reject
such Identified Loan in which case such Identified Loan will be an Excluded
Loan.
 
(d)           Nondisclosure Obligations.  Notwithstanding anything in this
Agreement to the contrary, Seller shall not be required to provide access to or
disclose information where such access or disclosure would violate or prejudice
the legal rights of any customer or employee or attorney-client privilege or
would be contrary to law, rule, regulation or any legal or regulatory order or
process or any fiduciary duty or binding agreement entered into prior to the
date of this Agreement.
 
2.9           New Loans.  On the Closing Date, Seller shall provide Purchaser
with a listing of loans associated with any Branch that were originated after
the date hereof and prior to Closing (the “New Loans”).  Purchaser shall have a
review period of thirty (30) calendar days after Closing (“Post-Closing Review
Period”) to review the New Loans and Seller shall provide to Purchaser the same
loan documents Seller would have provided to Purchaser if the New Loans had been
Designated Loans prior to Closing.  Purchaser shall have the option, but not the
obligation, to assume any New Loan at the conclusion of the Post-Closing Review
Period pursuant to written notice to Seller, and any such New Loans shall be
deemed to be Transferred Loans hereunder.  Seller shall include the Loan Value
for such Transferred Loans as part of the Purchase Price set forth on the Final
Closing Statement.  All representations and warranties made by Seller under this
Agreement with respect to Designated Loans shall be deemed to have been made as
of the Closing Date with respect to such Transferred Loans.
 
2.10           Put Option.
 
(a)           At any time, and from time to time, between the Closing Date and
the twenty (20)-month anniversary of the Closing Date (the “Put Period”),
Purchaser shall have the option (the “Put Option”), but not the obligation, to
require Seller to repurchase any Put Option Loan, for any reason or no reason,
at the Loan Value for such Put Option Loan on Purchaser’s books as of the date
of repurchase.  Purchaser shall exercise the Put Option by written notice to
Seller, detailing the terms of the Put Option Loan.  Seller shall complete the
purchase of the Put Option Loan within thirty (30) Business Days of receipt of
Purchaser’s written notice of exercise.
 

 
12

--------------------------------------------------------------------------------

 

(b)           At the end of each calendar quarter during the Put Period,
Purchaser shall pay to Seller with respect to each Put Option Loan interest
equal to 0.5% (as calculated on an annualized basis) on the average balance of
such Put Option Loan (the “Put Option Interest”), which average balance shall be
calculated for each Put Option Loan by taking the average of (i) the balance of
each such Put Option Loan as of the end of the quarter for which payment of Put
Option Interest is due and (ii) the balance as of the end of the immediately
preceding calendar quarter.  At any time during the Put Period, upon five (5)
calendar days’ notice to Seller,   Purchaser shall have the option of
irrevocably converting any Put Option Loan into a Transferred Loan.  To the
extent a Put Option Loan is either repurchased by Seller or converted to a
Transferred Loan during a calendar quarter, Purchaser shall pay Put Option
Interest on such repurchased or converted Put Option Loan for the quarter in
which such repurchase or conversion is effective based on a Put Option Loan
balance of zero only as of the end of the quarter for which payment of Put
Option Interest is due.
 
(c)           If, during the Put Period, Purchaser exercises the Put Option with
respect to any Put Option Loan and Seller fails, for any reason, to complete the
purchase of such Put Option Loan within thirty (30) Business Days of its receipt
of Purchaser’s written notice of exercise, Purchaser shall retain such Put
Option Loan and shall have the absolute right to withdraw an amount equal to the
Loan Value from the Holdback Amount as compensation for Seller’s failure to
repurchase such Put Option Loan (a “Put Option Claim”).  At the conclusion of
the Put Period, Purchaser shall release to Seller an amount equal to the
Holdback Amount, less any amounts withdrawn to pay prior Put Option Loan Claims
made under this Section 2.10(c), less an amount equal to the Loan Value of any
Put Option Loan for which Purchaser has exercised the Put Option, but for which
the repurchase of such Put Option Loan has not yet been completed.
 
2.11           Designated Loan Accounts Secured by Deposit Accounts.  In the
event that a Deposit account at one of the Branches secures a loan account
assigned by Seller to another of Seller’s branches, such Deposit account shall
not be an Assumed Deposit.  In the event that a Designated Loan is secured by a
deposit account assigned by Seller to a branch that is not a Branch, Seller
shall re-assign such deposit to a Branch prior to Closing.
 
 
ARTICLE 3
 
CLOSING PROCEDURES
 
3.1           Closing Date and Place; Notifications.  The closing of the
transactions provided for herein (the “Closing”) will be held at a place
mutually agreed to by the parties, within a mutually agreeable time after (i)
the satisfaction or waiver of the closing conditions set forth in Article 9 and
(ii) all Regulatory Approvals are received (the “Closing Date”).
 
3.2           Procedure at the Closing; Adjustments.
 
(a)           No later than one (1) Business Day prior to the Closing Date,
Seller shall deliver to Purchaser the Preliminary Closing Statement prepared in
the format set forth on Schedule 1.1(ii) and based on figures as of the end of
the third (3rd) Business Day immediately preceding the Closing Date.  At the
Closing, the parties shall deliver the documents referred to in Sections 9.1(d),
9.2(d) and 9.3.  On the Closing Date, Seller shall deliver to Purchaser the
required Settlement Payment.
 

 
13

--------------------------------------------------------------------------------

 



 
(b)           The sales, purchases, transfers, assumptions, leases and other
acts made or taken at the Closing will be made or taken to be effective as of
the Close of Business although the Settlement Payment may be paid at any time on
the Closing Date.  Seller shall be responsible for the Branches and the
operation thereof until the Close of Business.  The Close of Business shall be
the relevant cutoff time for purposes of the proration described in Section 2.2,
and any amounts to be paid in accordance with Section 2.2 shall be paid
contemporaneously with the Final Settlement Payment on the Adjustment Date.
 
(c)           Within thirty (30) calendar days after the Closing, Seller shall
deliver to Purchaser the Final Closing Statement.  The Purchase Price and
Settlement Payment shall be recalculated in accordance with Section 2.1 based on
such Final Closing Statement.  The “Final Settlement Payment” shall be (i) paid
on the Adjustment Date by Seller to Purchaser in the amount by which (A) the
Assumed Deposits and the Accrued Expenses exceed (B) the Purchase Price and the
Settlement Payment or (ii) paid on the Adjustment Date by Purchaser to Seller in
the amount by which (A) the Purchase Price and the Settlement Payment exceed
(B) the Assumed Deposits and Accrued Expenses, each as on the Final Closing
Statement.  In either case, interest on any amounts due and payable hereunder
shall accrue at the Federal Funds Rate from the Closing Date to, but excluding,
the Adjustment Date and shall be included in the Final Settlement Payment.  The
Final Closing Statement shall become final and binding on Purchaser and Seller
on the earlier of (i) the date it is approved by Purchaser by written notice to
Seller or (ii) at 5:00 p.m. on the tenth (10th) Business Day after it is
delivered by Seller to Purchaser unless, within such ten (10) Business Day
period, Purchaser gives written notice to Seller of its actual or potential
disagreement with respect to any item included in such Final Closing
Statement.  Seller and Purchaser shall use their reasonable best efforts to
resolve the disagreement or concern during the ten (10) day period following
receipt by Seller of such notice.  If the disagreement or concern is not
resolved during such ten (10) day period, the dispute shall be referred to a
Dispute Resolver, and such Final Closing Statement shall be modified, if
required, by the Dispute Resolver and thereupon such Final Closing Statement
shall become final and binding.  Purchaser and Seller shall share equally the
cost of any Dispute Resolver.
 
(d)           The Adjustment Date shall occur within four (4) Business Days
after the Final Closing Statement becomes final and binding pursuant to
subsection (c) of this Section.  The Final Settlement Payment shall be made in
cash as provided in Section 3.2(e).  The Final Settlement Payment shall, for all
purposes, be considered an adjustment to the Purchase Price.
 
(e)           All cash payments to be made hereunder by one party to the other
shall be made by wire transfer of immediately available funds on or before 4:00
p.m. local time on the date of payment to an account specified by the receiving
party at least one (1) Business Day prior to the date of payment.
 
(f)           If any instrument of transfer contemplated herein shall be
recorded in any public record before the Closing and thereafter the Closing is
not completed, then at the request of such transferring party the other party
will deliver (or execute and deliver) such instruments and take such other
action as such transferring party shall reasonably request to revoke or record
such purported transfer.
 

 
14

--------------------------------------------------------------------------------

 



 
 
ARTICLE 4
 
TRANSITIONAL MATTERS
 
4.1           Certain Procedures.  Seller and Purchaser shall cooperate with
each other and shall use their reasonable efforts to cause the timely transfer
of information concerning the Deposits and the Designated Loans which is
maintained on Seller’s data processing systems in accordance with a working
agreement to be developed and mutually agreed upon by Purchaser and Seller
within forty-five (45) calendar days of the date of this Agreement (the “Working
Agreement”).  Within five (5) Business Days after the date of this Agreement,
Seller and Purchaser shall each designate appropriate and qualified personnel to
be responsible for this cooperation of the parties in developing and
implementing the Working Agreement, and to act as an initial contact for
responding to questions and requests for information.  The parties acknowledge
that the goal of the Working Agreement, and its implementation, is to enable
Purchaser to obtain and confirm data prior to the Closing Date so that such back
office conversion is completed and Purchaser is processing all data relating to
the operations of the Branches on the Business Day after the Closing
Date.  Within twenty (20) calendar days of the date of this Agreement,
appropriate personnel of Seller and Purchaser shall meet to discuss products and
data mapping.
 
Following execution of this Agreement, Purchaser will pick up from Seller at
Seller’s Operations Center in Whiteville, North Carolina, three sets of
electronic data files, corresponding layouts, and applicable balancing reports,
with respect to the Deposits and loans proposed to be Designated Loans.  The
first set will be created after a night’s processing as soon as possible
following the date of this Agreement.  The second set will be created after a
night’s processing approximately seven weeks prior to the Closing Date, or such
other date mutually agreed upon by the parties.  The third set will be the live
conversion set and will be created after processing on the night of the Closing
Date and will be delivered to Purchaser no later than noon on the day following
the Closing Date, or at another time set forth in a plan of conversion.  This
third set will be accompanied by a backup set.
 
In connection with its processing on the night of the Closing, Seller will
produce interim statements on any Deposit or Designated Loan account normally
receiving a statement.
 
4.2           Customers.
 
(a)           Prior to Closing, (i) Seller and Purchaser jointly will notify the
customers of the Branches of the transactions contemplated hereby and (ii) each
of Seller and Purchaser shall provide, or join in providing where appropriate,
with the cooperation of the other party, all notices to such customers and other
persons that Seller or Purchaser, as the case may be, is required to give by any
regulatory authority having jurisdiction or under applicable law, including but
not limited to any notice required by the Real Estate Settlement Procedures Act
of 1974, as amended, or the terms of any other agreement between Seller and any
customer in connection with the transactions contemplated hereby.  All costs and
expenses of any notice or communication sent or published under this Agreement
by Purchaser or Seller shall be the responsibility of the party sending such
notice or communication and all costs and expenses of any joint notice or joint
communication shall be shared equally by Seller and Purchaser.
 

 
15

--------------------------------------------------------------------------------

 



 
(b)           Anything herein to the contrary notwithstanding, neither Purchaser
nor Seller shall object to the use by depositors of the Assumed Deposits of
checks and similar instruments issued to or ordered by such depositors on or
prior to the Closing Date, which instruments may bear Seller’s name, or any
logo, trademark, service mark, trade name or other proprietary mark of
Seller.  Seller and Purchaser will agree on a mutually acceptable method to
notify customers who use, and to transfer funds and authorization relating to,
direct deposit and direct debit arrangements related to the Assumed Deposits.
 
4.3           Assumption of Obligations.  Upon the Closing Date, Purchaser shall
assume and thereafter fully and timely discharge the duties and obligations of
Seller relating to all periods from and after the Closing Date with respect to
the Assumed Deposits, Assumed Contracts, Assumed Leases and other Liabilities as
may arise under applicable laws, regulations, agreements and rules of automated
clearing houses and other payment systems which relate thereto, and in
accordance with the terms of account agreements or other agreements with
depositors applicable to such accounts as such terms and agreements are in
effect on the Closing Date, except such terms as, under applicable law and
agreement, may be changed after the Closing Date.
 
4.4           Maintenance of Records.  Through the Closing Date, Seller will
maintain the Records in accordance with safe and sound banking practices and in
a manner consistent with past practice, which, with respect to financial
accounting matters, is understood by Seller to be in accordance with
GAAP.  Purchaser may upon reasonable notice, at its own expense and during
normal business hours, make such copies of and excerpts from the Records as it
may deem desirable.  All Records, whether held by Purchaser or Seller, shall be
maintained for such periods following the Closing as are required by law, unless
the parties shall, applicable law permitting, agree in writing to a different
period.  From and after the Closing Date, (a) each of the parties shall permit
the other reasonable access to any applicable Records in its possession relating
to matters arising on or before the Closing Date and (b) the Purchaser shall
permit the Seller reasonable access to any applicable Records in its possession
relating to matters arising after the Closing Date, in either case, reasonably
necessary in connection with any request for information, claim, action,
litigation or other proceeding involving the party requesting access to such
Records or in connection with any legal obligation owed by such party to any
present or former depositor or other customer.
 
4.5           Interest Reporting and Withholding.
 
(a)           Unless otherwise agreed by the parties, Seller will report to
applicable Taxing authorities and holders of Assumed Deposits, with respect to
the period from January 1 of the year in which the Closing occurs through the
Closing Date, all interest credited to, withheld from and any early withdrawal
penalties imposed upon the Assumed Deposits.  Purchaser will report to the
applicable Taxing authorities and holders of Assumed Deposits, with respect to
all periods from the day after the Closing Date, all such interest credited to,
withheld from and early withdrawal penalties imposed upon such Assumed
Deposits.  Any amounts required by any governmental agencies to be withheld from
any of the Assumed Deposits through the Closing Date will be withheld by Seller
in accordance with applicable law or appropriate notice from any governmental
agency and will be remitted by Seller to the appropriate agency on or prior to
the applicable due date.  Any such withholding required to be made subsequent to
the Closing Date shall be withheld by Purchaser in accordance with applicable
law or appropriate notice from any governmental agency and will be remitted by
Purchaser to the appropriate agency on or prior to the applicable due date.
 

 
16

--------------------------------------------------------------------------------

 



 
(b)           Unless otherwise agreed by the parties, Seller shall be
responsible for delivering to payees all IRS notices with respect to information
reporting and Tax identification numbers required to be delivered for the period
through the Closing Date which occur with respect to the Assumed
Deposits.  Purchaser shall be responsible for delivering to payees all such IRS
notices required to be delivered with respect to the calendar year in which the
Closing occurs and thereafter.
 
(c)           Unless otherwise agreed by the parties, Seller will make all
required reports to applicable Tax authorities and to obligors on Designated
Loans purchased on the Closing Date, with respect to the period from January 1
of the year in which the Closing occurs through the Closing Date, concerning all
interest and points received by the Seller.  Purchaser will make all required
reports to applicable Tax authorities and to obligors on Designated Loans
purchased on the Closing Date, with respect to all periods from the day after
the Closing Date, concerning all such interest and points received.
 
4.6           Negotiable Instruments.  Seller will destroy or remove any supply
of Seller’s money orders, official checks, gift checks or any other negotiable
instruments, including travelers’ checks, located at the Branches on the Closing
Date.
 
4.7           Leasing of Furniture, Fixtures and Equipment.  Seller shall use
reasonable efforts to renew or extend on a month-to-month basis, any lease
relating to Furniture, Fixtures or Equipment, that is currently in effect but
that would otherwise expire on or prior to the Closing Date and will promptly
notify Purchaser if it is unable to do so.
 
4.8           ATM/Debit Cards.
 
(a)           Seller will provide Purchaser with a list of ATM access/debit
cards issued by Seller to depositors of any Assumed Deposits, and a data
processing record in a format reasonably agreed to by the parties containing all
addresses therefor, no later than forty-five (45) calendar days after the date
of this Agreement.  At or promptly after the Closing, Seller will provide
Purchaser with a revised data processing record.  Seller shall render ATM
access/debit cards issued by Seller inactive as of the Closing.  Purchaser shall
reissue ATM access/debit cards to depositors of any Assumed Deposits prior to
the Closing Date, which cards shall be effective as of the Closing Date.
 
(b)           Seller will not be required to disclose to Purchaser customers’
PINs or algorithms or logic used to generate PINs.
 

 
17

--------------------------------------------------------------------------------

 

4.9           Delivery of the Designated Loan Documents.
 
(a)           In connection with the sale hereunder, as soon as reasonably
practicable after the Closing Date, Seller shall deliver to Purchaser or its
designee the Designated Loan Documents actually in the possession of Seller,
including electronic Records.  Notwithstanding anything herein to the contrary,
without the express consent of Purchaser to electronic deliveries, Seller shall
deliver all Designated Loan Documents to Purchaser in paper format.  Seller
makes no representation or warranty to Purchaser regarding the condition of the
Designated Loan Documents or any single document included therein, or Seller’s
interest in any collateral securing any Designated Loan, except as specifically
set forth herein.  Seller shall have no responsibility or liability for the
Designated Loan Documents from and after the time such files are delivered by
Seller to an independent third party designated by Purchaser for shipment to
Purchaser, the cost of which shall be the sole responsibility of Purchaser.
 
(b)           Promptly upon the execution of this Agreement, Purchaser shall
provide Seller the exact name to which the Designated Loans are to be endorsed,
or whether any Designated Loans should be endorsed in blank.  Seller will use
reasonable efforts to complete such endorsements and deliver the Designated Loan
Documents within ninety (90) calendar days after Closing; provided, however,
with respect to specific Designated Loan Documents, Seller may require
additional time to effectively transfer title thereto and Purchaser shall not
hold Seller liable for any reasonable delays in the delivery of such Designated
Loan Documents; and further provided, however, that Purchaser shall be given
immediate access to any Designated Loan Documents reasonably requested to
address a Designated Loan delinquency, payoff, customer inquiry, or similar
contingency.  Purchaser further acknowledges and agrees that Seller may execute
or endorse any Designated Loan Document by way of facsimile signature.
 
4.10           Collateral Assignments and Filing.  As reasonably requested by
Purchaser, Seller shall take all such reasonable actions to assist Purchaser in
obtaining the valid perfection of a first priority lien or security interest in
the collateral, if any, securing each Designated Loan sold on the Closing Date
in favor of Purchaser or its designated assignee as secured party.  In the event
that Seller does not hold a first priority lien or security interest in the
collateral securing any Designated Loan, Seller shall take all such reasonable
actions to assist Purchaser in obtaining the valid perfection of the same
priority lien or security interest Seller has in such collateral, if any.  Any
action taken pursuant to this Section 4.10 shall be at the sole expense of
Purchaser, and Purchaser shall reimburse Seller for all reasonable actual costs
of third-party services incurred in connection therewith, provided any such
costs that exceed $1,000 in the aggregate are approved in advance by Purchaser,
which approval shall not be unreasonably withheld.
 
4.11           Training.  Seller shall permit Purchaser to train employees of
the Branches before Closing with regard to Purchaser’s operations, policies and
procedures at Purchaser’s sole cost and expense, and Purchaser shall reimburse
Seller for any incremental employee wages related to periods of time during
which the employees are trained, including overtime pay resulting from such
training.  This training may, as mutually agreed upon by Seller and Purchaser,
take place at the Branches, at such other site agreed upon by the parties, and
may take place during business hours; provided, however, that any training that
occurs shall be conducted in a manner not disruptive to operations of the
Branches.  To the extent such training requires the use of equipment not present
at the Branches, Seller shall permit Purchaser to transport and install such
equipment at the applicable Branches for training purposes.
 

 
18

--------------------------------------------------------------------------------

 



 
4.12           Collateral for Public Funds Deposits.  At least thirty (30)
Business Days prior to the Closing, Seller shall provide Purchaser with a
listing of any pledge of collateral by Seller with respect to any deposit
proposed to be an Assumed Deposit that constitutes public funds or otherwise
requires collateral.  Purchaser shall use its best efforts to make arrangements
acceptable to such customer prior to the Closing Date to replace Seller’s
collateral with collateral belonging to Purchaser.  If such deposit cannot be
collateralized in a manner acceptable to the Deposit customer, it shall not
become an Assumed Deposit.
 
4.13           Telephone Numbers.  Except for toll-free numbers and call center
numbers, Seller shall take all steps reasonably necessary to enable Purchaser,
after the Closing, to continue to use the telephone numbers used at the Branches
on the date of this Agreement.
 
4.14           Removal of Assets.  Seller shall remove from the Branches all
items that are not being transferred to Purchaser under this Agreement,
including but not limited to signage that bears Seller’s logos, trade names, or
trademarks, on or prior to the Closing, at Seller’s own expense; provided,
however, that Seller shall reimburse Purchaser for any property damage to any of
the Branches caused by the removal of such signage.  Seller shall have the
option to remove and retain, or provide to Purchaser, signage apparatus at the
Branches that does not bear Seller’s logos, trade names, or trademarks.  Seller
shall give notice to Purchaser, at least sixty (60) calendar days before
Closing, of its decision so as to allow Purchaser to make plans for signage.
 
4.15           Credit Insurance.  Seller will remit all proceeds it receives on
account of credit insurance on the Designated Loans to Purchaser, and Seller
will use its best efforts to assign policies of credit insurance associated with
the Designated Loans to Purchaser.  Purchaser will remit any insurance premiums
paid to it in connection with the Designated Loans to the appropriate credit
insurance company.
 
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
 
Seller represents and warrants as follows:
 
5.1           Corporate Organization and Authority.  Waccamaw Bank is bank duly
organized, validly existing and in good standing under the laws of the State of
North Carolina and has the requisite power and authority to conduct the business
now being conducted at the Branches, to accept and maintain the Assumed Deposits
and to own the Assets.  Waccamaw Bank is a member of DIF and its Deposits
maintained at the Branches are insured by DIF, subject to applicable FDIC
coverage limitations.  Seller has the requisite corporate power and authority
and has taken all corporate action necessary in order to execute and deliver
this Agreement and to consummate the transactions contemplated hereby.  This
Agreement is a valid and binding agreement of Seller enforceable against Seller
in accordance with its terms subject, as to enforcement, to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
 

 
19

--------------------------------------------------------------------------------

 



 
5.2           No Conflict; Licenses and Permits; Compliance with Laws and
Regulations.  The execution, delivery and performance of this Agreement by
Seller does not, and will not, (i) violate any provision of its charter or
by-laws or (ii) subject to the receipt of the Regulatory Approvals, violate or
constitute a breach of, or default under, any law, rule, regulation, judgment,
decree, ruling or order of any court, government or governmental agency to which
Seller is subject or under any agreement or instrument of Seller, or to which
Seller is subject or is a party or by which Seller is otherwise bound, or to
which any of the Assets, Assumed Deposits, or Assumed Contracts (except for any
required consents  under Assumed Contracts in respect of the transactions herein
contemplated) or the Branches are subject, which violation, breach,
contravention or default referred to in this clause would have a Material
Adverse Effect, individually or in the aggregate.  Seller has all material
licenses, franchises, permits, orders and other authorizations of all foreign,
federal, state and local governments and governmental authorities necessary for
the lawful conduct of its business at the Branches as now conducted and all such
licenses, franchises, permits, certificates of public convenience, orders and
other authorizations are valid and in good standing and are not subject to any
suspension, modification or revocation or proceedings related thereto.
 
5.3           Approvals and Consents.  Except as required to obtain the
Regulatory Approvals, no notices, reports or other filings are required to be
made, as of the date hereof, by Seller with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained, as
of the date hereof, by Seller from, any governmental or regulatory authorities
in connection with the execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby.
 
5.4           Title to Assets.  Except as set forth in Schedule 5.4, Seller has
good and marketable fee title to the Assets, free and clear of all Encumbrances;
provided, however, that this representation does not cover the Real Property.
 
5.5           Utilities Complete.  To Seller’s Knowledge, all utility services,
including sewer, water, gas and electric power and telephone service, as
applicable, are available to the Branches.
 
5.6           Condemnation Proceedings.  Seller has not received any notice of
any condemnation or eminent domain proceedings or negotiations for the purchase
of the Real Property in lieu of condemnation, and to Seller’s Knowledge, no
condemnation or eminent domain proceedings or negotiations have been commenced
or threatened in connection with the Branches.
 
5.7           Contracts.  Each Assumed Contract constitutes a valid and binding
obligation of the Seller and there does not exist, with respect to Seller’s
obligations thereunder, any material default, or event or condition which
constitutes, or after notice or passage of time or both would constitute, a
material default on the part of Seller under any Assumed Contract.  Each lease
relating to Furniture, Fixtures and Equipment used in the Branches is current
and all rents, expenses and charges payable by Seller have been paid or accrued
in accordance with the terms thereof.
 

 
20

--------------------------------------------------------------------------------

 

5.8           Fiduciary Obligations.  Other than in respect of IRAs, Seller has
no trust or fiduciary relationship or obligations in respect of any of the
Assumed Deposits or in respect of any other Assets or Liabilities.
 
5.9           Employees.  Seller has complied, and is currently in compliance,
in all material respects with applicable law (including, without limitation, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), rules
and regulations relating to the employment of labor, including without
limitation those relating to wages, hours, unfair labor practices, employment
discrimination and payment of social security and similar Taxes with respect to
Employees.
 
5.10           Litigation and Liabilities.  Schedule 5.10 sets forth each
action, suit, proceeding or investigation pending, or to Seller’s Knowledge,
threatened against Seller at law, in equity or otherwise, in, before or by any
court or governmental agency or authority, related to the Assets, the Assumed
Deposits or the Branches and involving an amount in excess of $10,000.  There is
no action, suit, proceeding or investigation pending or, to Seller’s Knowledge,
threatened against Seller at law, in equity or otherwise, in, before, or by any
court or governmental agency or authority related to the Assets, the Assumed
Deposits or the Branches and which, individually or in the aggregate, could have
a Material Adverse Effect.
 
5.11           Regulatory Matters.  Except as set forth on Schedule 5.11, there
are no pending, or, to Seller’s Knowledge, threatened, disputes or controversies
between Seller and any federal, state or local governmental authority (i) with
respect to the Branches or (ii) that, individually or in the aggregate,
reasonably could be expected to have a Material Adverse Effect.  Except for the
possibility that one or more Branch purchases may not be approved due to
competitive issues relating to deposit concentration in the relevant market or
markets, Seller is unaware of any reason why the Regulatory Approvals and, to
the extent necessary to consummate the transaction described herein, any other
approvals, authorization or filings, registrations and notices cannot be
obtained.
 
5.12           Brokers’ Fees.  Except for Raymond James & Associates, Inc.,
Seller has not employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement.  Seller shall be responsible for the payment of
any fees or commissions payable to Raymond James & Associates, Inc.
 
5.13           Compliance With Laws.  Seller’s business at each of the Branches
has been conducted in compliance with all federal, state and local laws,
regulations and ordinances applicable thereto, including without limitation,
informational reporting, truth in lending, truth in savings and consumer credit
laws and regulations, currency transaction reporting and Environmental Laws,
except for any failure to comply that would not, individually or in the
aggregate, result in a Material Adverse Effect.
 
5.14           Absence of Certain Changes, Etc.  Except in connection with the
transaction contemplated hereby, since December 31, 2010, Seller’s business at
the Branches has been conducted only in, and there has not been any material
transaction other than according to, the ordinary and usual course of such
business and (a) there has not been any change in the condition, (financial or
otherwise), properties, business or results of operations of the Branches, or
any development or combination of developments (other than those related to
general economic conditions or conditions generally affecting the areas in which
the Branches operate) which, individually or in the aggregate, is reasonably
likely to result in a Material Adverse Effect; provided that, Seller makes no
representation or warranty that there will be no change in the level of Deposits
prior to the Closing Date that would reasonably be likely to result in a
Material Adverse Effect, or that there will be any certain level of Deposits on
the Closing Date, or (b) except as the parties may otherwise agree in writing,
there has not been any material change by Seller in accounting principles,
practices or methods that would affect the items reflected in the Preliminary
Closing Statement or the Final Closing Statement, except as may be required by
changes in GAAP.
 

 
21

--------------------------------------------------------------------------------

 



 
5.15           Books and Records.  Since December 31, 2010, the books, accounts
and records of the Branches have been maintained in accordance with safe and
sound banking practices and in a manner consistent with past practice, which, as
they relate to financial accounting, is in accordance with GAAP.
 
5.16           Designated Loans.  With respect to each Designated Loan:
 
(a)           Such Designated Loan was solicited and originated in material
compliance with all applicable requirements of federal, state, and local laws
and regulations in effect at the time of such solicitation and origination; and
there was no fraud on the part of the Seller with respect to the origination of
any Designated Loan;
 
(b)           To Seller’s Knowledge, each note evidencing a Designated Loan and
any related security instrument (including, without limitation, any guaranty or
similar instrument) constitutes a valid and legally binding obligation of the
obligor thereunder enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfers, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles;
 
(c)           The collateral for each secured Designated Loan is (i) the
collateral described in the related Designated Loan Documents and (ii) subject
to a valid, enforceable and perfected lien with the priority reflected in the
Designated Loan Documents;
 
(d)           Such Designated Loan was made substantially in accordance with
Seller’s standard underwriting and documentation guidelines, which are generally
consistent with prudent and customary industry standards, as in effect at the
time of its origination and has been administered substantially in accordance
with the Designated Loan Documents and Seller’s standard loan servicing
procedures, which are generally consistent with prudent and customary industry
standards, as in effect from time to time;
 
(e)           Except as set forth in Schedule 5.16(e), immediately prior to the
Closing the Seller will be the sole owner of each Designated Loan, free and
clear of any Encumbrance.
 
5.17           Deposits.  Prior to the Closing, Seller shall use commercially
reasonable efforts to identify deposits excluded from the Assumed Deposits
pursuant to this Agreement.
 

 
22

--------------------------------------------------------------------------------

 

5.18           Leased Real Property.  Seller is the sole tenant, and the sole
owner of the tenant’s interest, under each of the Assumed Leases, and it has not
previously assigned any of the Assumed Leases or any interest therein, or sublet
the Leased Real Property, in whole or in part.  Each of the Assumed Leases is
valid and enforceable in accordance with its terms (subject to general
principles of equity, the enforcement of indemnity provisions, and applicable
bankruptcy, insolvency, or other laws affecting creditor’s rights) and is in
full force and effect, and the Assumed Leases have not been amended or
modified.  Seller is not in default under any of the terms, covenants, or
conditions of the Assumed Leases and there exists no circumstance or condition
which, either now or with the passage of time, would constitute a default by
Seller under the terms of the Assumed Leases or that would entitle either of the
lessors of the Leased Real Property to terminate its respective Assumed Lease.
 
5.19           No Other Representations or Warranties.  Except for the
representations and warranties expressly contained in this Agreement, none of
the Seller, any Affiliate of Seller or any other person has made or makes any
other express or implied representation or warranty, either written or oral, on
behalf of the Seller.
 
 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants as follows:
 
6.1           Corporate Organization and Authority.  Purchaser is a bank duly
organized, validly existing and in good standing under the laws of North
Carolina.  Purchaser has the requisite corporate power and authority and has
taken all corporate action necessary in order to execute and deliver this
Agreement, to consummate the transactions contemplated hereby, to accept and
maintain the Assumed Deposits, to own the Assets and to operate the
Branches.  This Agreement is a valid and binding agreement of Purchaser
enforceable against Purchaser in accordance with its terms subject, as to
enforcement, to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.  Purchaser is a member of
DIF and its deposits are insured by the FDIC, subject to applicable FDIC
coverage limitations.
 
6.2           No Conflict; Licenses and Permits; Compliance with Laws and
Regulations.  The execution, delivery and performance of this Agreement by
Purchaser does not, and will not, violate any provision of its charter or
by-laws or, subject to the receipt of the Regulatory Approvals, violate or
constitute a breach or contravention of or default under any law, rule,
regulation, order, judgment, decree or filing of any government, governmental
authority or court to which Purchaser is subject or under any agreement or
instrument of Purchaser, or by which Purchaser is otherwise bound, which
violation, breach, contravention or default, individually or in the aggregate,
(i) could be expected to result in a Material Adverse Effect or (ii) could
impair the validity or consummation of this Agreement or the transactions
contemplated hereby.  On the Closing Date Purchaser shall have all material
licenses, franchises, permits, certificates of public convenience, orders and
other authorizations of all foreign, federal, state and local governments and
governmental authorities necessary for the lawful conduct of its business at the
Branches and all such licenses, franchises, permits, certificates of public
convenience, orders and other authorizations will be valid and in good standing
and not subject to any suspension, modification or revocation or proceedings
related thereto.
 

 
23

--------------------------------------------------------------------------------

 



 
6.3           Approvals and Consents.  Except as required to obtain the
Regulatory Approvals, no notices, reports or other filing are required to be
made by Purchaser with, nor are any consents, registrations, approvals, permits
or authorizations required to be obtained by Purchaser from, any governmental or
regulatory authorities in connection with the execution and delivery of this
Agreement by Purchaser and the consummation of the transactions contemplated
hereby by Purchaser.
 
6.4           Brokers’ Fees.  Except for Banks Street Partners, Purchaser has
not employed any broker or finder or incurred any liability for any brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement.  Purchaser shall be responsible for the payment
of any fees or commissions payable to Banks Street Partners.
 
6.5           Regulatory Matters.
 
(a)           There are no pending, or, to the Knowledge of Purchaser,
threatened, disputes or controversies between Purchaser or any of its Affiliates
and any federal, state or local governmental authority that, individually or in
the aggregate, reasonably could be expected to have a Material Adverse
Effect.  Except that the possibility the purchase of some of the Branches may
not be approved due to competitive issues relating to deposit concentration in
the relevant market, Purchaser is unaware of any reason why the Regulatory
Approvals and, to the extent necessary to consummate the transaction described
herein, any other approvals, authorization or filings, registrations and notices
cannot be obtained.
 
(b)           Purchaser has at least a “satisfactory” rating under the Community
Reinvestment Act of 1977, and is (and on a pro forma basis giving effect to the
transaction contemplated by this Agreement will be) at least “adequately
capitalized,” as defined for purposes of the Federal Deposit Insurance Act.
 
(c)           Purchaser is not a party to any written order, decree, agreement
or memorandum of understanding with, or commitment letter or similar submission
to, any federal or state governmental agency or authority charged with the
supervision or regulation of depository institutions or engaged in the insurance
of deposits nor has Purchaser been advised by any such regulatory authority that
such authority is contemplating issuing or requesting (or is considering the
appropriateness of issuing or requesting) any such order, decree, agreement,
memorandum or understanding, commitment letter or submission, in each case which
order, decree, agreement, memorandum of understanding, commitment letter or
submission (i) could reasonably be expected to result in a Material Adverse
Effect or (ii) could impair the validity or consummation of this Agreement or
the transactions contemplated hereby.
 
(d)           Purchaser is an “eligible depository institution” as defined in
12. C.F.R § 303.2(r).
 
6.6           Financing Available.  Not later than the Closing Date, Purchaser
will have available sufficient cash or other liquid assets or financing pursuant
to binding agreements or commitments which may be used to fund the transactions
contemplated by this Agreement; and Purchaser’s ability to consummate the
transactions contemplated by this Agreement is not contingent on raising any
equity capital, obtaining specific financing, consent of any lender or any other
matter.
 

 
24

--------------------------------------------------------------------------------

 



 
6.7           Litigation and Undisclosed Liabilities.  There are no actions,
suits or proceedings pending or, to Purchaser’s Knowledge, threatened against
Purchaser, or obligations or liabilities (whether or not accrued, contingent or
otherwise) or facts or circumstances that could reasonably be expected to result
in any claims against or obligations or liabilities of Purchaser that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
6.8           No Other Representations or Warranties.  Except for the
representations and warranties expressly contained in this Agreement, none of
the Purchaser, any Affiliate of Purchaser or any other person has made or makes
any other express or implied representation or warranty, either written or oral,
on behalf of the Purchaser
 
 
ARTICLE 7
 
COVENANTS OF THE PARTIES
 
7.1           Activity in the Ordinary Course.
 
(a)           From the date hereof, to and including the Closing Date, Seller
shall conduct the business of the Branches in the ordinary and usual course
consistent with past practices and standards, and Seller shall not, without the
prior written consent of Purchaser:
 
(i)           Permit any of the Branches to engage or participate in any
material transaction or incur or sustain any material obligation except in the
ordinary course of business;
 
(ii)           Offer interest rates or terms on any category of deposits or
loans at the Branches which are not determined in a manner consistent with past
practice and procedure;
 
(iii)           Except as expressly contemplated herein, transfer to or from the
Branches to or from any of Seller’s other operations or branches any Assets or
Deposits, except upon the unsolicited request of a depositor or customer in the
ordinary course of business or if such deposit is pledged as security for a loan
or similar obligation that is not an Asset;
 
(iv)           Except in the ordinary course of business, sell, transfer,
assign, encumber or otherwise dispose of or enter into any contract, agreement
or understanding to sell, transfer, assign, encumber or dispose of any Asset;
 
(v)           Make or agree to make any material improvements to any of the
Branches or the Real Property except with respect to commitments for such made
on or before the date of this Agreement and disclosed on Schedule 7.1 or normal
maintenance purchased or made in the ordinary course of business;
 

 
25

--------------------------------------------------------------------------------

 

(vi)           Terminate the operations of any of the Branches or file any
application to relocate or close any of the Branches;
 
(vii)           Enter into any commitment, agreement, understanding or other
arrangements to transfer, assign, encumber or otherwise dispose of the Branches,
except in a manner consistent with Seller’s obligations under this Agreement; or
 
(viii)           Except for those employees of the Branches listed on Schedule
1.2, transfer any employee employed at one of the Branches to any other branch
of Seller, nor will Seller permit any employee of one of the Branches to post
for positions outside such Branch, nor will Seller grant any increase in the
salary or wages of any of the employees of the Branches other than normal
increases at times and amounts consistent with Seller’s past practices.
 
(b)           Between the date of this Agreement and the Closing Date, neither
Seller nor Purchaser shall, and each shall cause its respective officers,
directors, agents and employees not to, take any action that is intended to
induce, or is reasonably likely to induce, the transfer of banking business from
the Branches; provided, however, that nothing in this paragraph shall (i) limit
the right of either party to advertise or market its products in the ordinary
course of business or (ii) prohibit Purchaser from notifying customers of the
Branches of its inability to provide certain services offered by Seller.
 
(c)           From the date hereof until twenty-four (24) months after (i) the
Closing Date or (ii) the date of termination of this Agreement, whichever is
applicable (the “Non-Solicitation Period”), Seller agrees that it will not
solicit or hire any individual who is an employee of Purchaser at any of the
Branches or at any branch of Purchaser within a twenty-five (25) mile radius of
the Branches.  Likewise, except as explicitly contemplated hereby with respect
to the Transferred Employees, Purchaser agrees that during the Non-Solicitation
Period, Purchaser will not solicit for employment or hire any individual who is
an employee of Seller at any branch of Seller within a twenty-five (25) mile
radius of any of the Branches.  The parties agree, however, that general
recruiting advertisements not targeted specifically at the other’s employees
shall not be considered a solicitation under this Section 7.1(c).
 
7.2           Access and Confidentiality.
 
(a)           Between the date of this Agreement and the Closing Date, Seller
shall afford to Purchaser and its officers, employees, agents and
representatives full access to the properties, books, records, contracts,
documents, files (including Designated Loan files) and other information of or
relating to the Branches, the Assets, the Assumed Contracts and the Assumed
Deposits upon reasonable advance notice during normal business hours; provided,
however, that any inspection shall be conducted in a manner that does not
unreasonably interfere with Seller’s normal business operations or its relations
with its customers.  Seller shall cause its personnel to be reasonably available
during normal business hours, to an extent not disruptive of ongoing operations,
to provide information and assistance in connection with Purchaser’s
investigation of matters relating to the Branches, the Assets, the Assumed
Contracts, the Assumed Leases and the Assumed Deposits and to familiarize
Purchaser with basic policies and operational procedures of Seller relating to
the Branches.  Seller shall furnish Purchaser with such additional financial and
operating data and other information about its business operations at the
Branches as may be reasonably necessary for the orderly transfer of the business
operations of the Branches.
 

 
26

--------------------------------------------------------------------------------

 



 
(b)           Subject to Section 12.5 hereof, each party to this Agreement shall
hold, and shall cause its respective directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence (unless disclosure to a
bank regulatory authority is necessary in connection with any Regulatory
Approval or unless compelled to disclose by judicial or administrative process
or, in the written opinion of its counsel, by other requirements of law or the
applicable requirements of any regulatory agency or relevant stock exchange) all
discussions and information related to the Branches (or, if required under a
contract with a third party, concerning such third party) and, with respect to
Purchaser, all non-public records, books, contracts, instruments, computer data,
system requirements and other data and information (collectively, “Information”)
furnished to it by Seller or Seller’s representatives pursuant to this Agreement
(except to the extent that such Information can be shown to have been (i)
previously known by such party on a non-confidential basis, (ii) in the public
domain through no fault of such party or (iii) later lawfully acquired from
other sources by the party to which it was furnished and such other source is
not subject to a confidentiality restriction with regard to such Information),
and neither party shall release or disclose such Information to any other
person, except, upon the same conditions of confidentiality, its auditors,
attorneys, financial advisors, bankers, other consultants and advisors and, to
the extent permitted above, bank regulatory authorities.
 
(c)           This Section shall not prohibit disclosure of Information required
by applicable law to be disclosed, but such additional disclosure shall be
limited to that actually required by law, and the party making disclosure shall
give the other party as much notice as is practicable of such obligation (except
where prohibited by applicable law) so that the other party may seek a
protective order or other similar or appropriate relief, and also shall
undertake in good faith to have the Information disclosed treated confidentially
by the party to whom the disclosure is made.
 
(d)           Notwithstanding any other express or implied agreement,
arrangement or understanding to the contrary, Purchaser and Seller may disclose
to any Tax advisor (i) the Tax treatment and Tax structure of this Agreement;
(ii) any fact that may be relevant to understanding the Tax treatment and the
Tax structure of this Agreement; and (iii) any materials that are provided to
Purchaser and/or Seller relating to the Tax treatment and Tax structure of this
Agreement.  Purchaser and Seller may, however, keep confidential any information
relating to the Tax treatment and Tax structure of this Agreement to the extent
required to be kept confidential to comply with applicable federal and state
securities laws.
 
7.3           Regulatory Approvals.  As soon as practicable after the date of
this Agreement and no later than twenty (20) Business Days after the date of
this Agreement, Purchaser shall prepare and file any applications to federal or
state regulatory authorities for approvals necessary, including all Regulatory
Approvals, to consummate the transactions contemplated by this
Agreement.  Seller shall cooperate fully and promptly with Purchaser in
connection with Purchaser’s applications, and will prepare and file any such
applications required by regulatory authorities to be filed by
Seller.  Purchaser shall use its reasonable best efforts to obtain each such
approval as promptly as practicable, and Purchaser and Seller will cooperate in
connection therewith and provide the other with copies of any applications
relating thereto prior to filing, other than material filed in connection
therewith under a claim of confidentiality.
 

 
27

--------------------------------------------------------------------------------

 



 
7.4           Assumed Contracts.
 
(a)           Seller agrees to provide to Purchaser no later than thirty (30)
calendar days after the date hereof a conformed copy of all potential Assumed
Contracts, to be in effect as of the Closing Date.  Within ten (10) calendar
days thereafter, Purchaser shall notify Seller of all such contracts that are to
be Assumed Contracts.  Purchaser shall have no obligation or liability to any
person under any contract that is not an Assumed Contract.
 
(b)           Seller shall use reasonable efforts (such efforts not to include
making payments to third parties), and Purchaser shall cooperate to, obtain from
any parties to any Assumed Contracts any required consents to the assignment of
the Assumed Contracts to Purchaser, under the existing terms and conditions
contained in the Assumed Contracts on the Closing Date; provided, however, that
Seller shall not be obligated to obtain any consent that imposes a condition,
commitment or requirement that would, after consultation with Purchaser and in
Purchaser’s reasonable judgment, adversely affect the operations of the
Branches.  Any such Assumed Contract for which consent has not been obtained as
of the Closing Date shall not be an Assumed Contract and the Seller shall have
no obligation to continue attempting to obtain such consent.  For any contract
for which a required consent is not obtained and satisfactory alternatives are
not available, Purchaser shall have the right to terminate this Agreement if the
Purchaser reasonably believes such contract is material to the operations of the
Branches.
 
7.5           Delivery of Records at Closing.  At or prior to the Closing,
Purchaser shall pick up from Seller at Seller’s Operations Center in Whiteville,
North Carolina all Delivery Records as well as all the data which is reasonably
necessary for the conversion of the Assumed Deposits to Purchaser’s data
processing system; provided, however, that Seller and Purchaser each shall pay
for their own expenses incurred in the back office conversion.
 
7.6           Further Assurances.  Purchaser and Seller agree to use all
reasonable efforts to satisfy or cause to be satisfied as soon as practicable
their respective obligations hereunder and the conditions precedent to the
Closing.  Each of Seller and Purchaser will execute, acknowledge and deliver
such instruments and take such other actions as the other party may reasonably
require in order to carry out the intent of this Agreement.  Seller will duly
execute and deliver such assignments, bills of sale, deeds, acknowledgment and
other instruments of conveyance and transfer as shall at any time be necessary
or appropriate to vest in Purchaser the full legal and equitable title to the
Assets being sold hereunder, free and clear of all Encumbrances, except as set
forth on Schedule 5.4.  For a reasonable period of time after the Closing Date,
each party will promptly deliver to the other all mail and other communications
which are properly addressable or deliverable to the other as a consequence of
the transactions pursuant to this Agreement; and without limitation of the
foregoing, on and after the Closing Date, Seller shall promptly forward any
mail, communications or other material relating to the Assumed Deposits or the
Assets, to such employees of Purchaser at such addresses as may from time to
time be specified by Purchaser in writing.
 

 
28

--------------------------------------------------------------------------------

 

7.7           Insurance.  Seller shall maintain the Assets in customary repair,
order, and condition, reasonable wear and tear and damage by fire or other
unavoidable casualty excepted.  Until the effectiveness of the Closing, Seller
shall maintain insurance on the Assets consistent with its historical practices
and all risk of loss shall be on the Seller.  Seller shall remain in substantial
compliance with any obligations it has under the Assumed Contracts or otherwise
relating to maintenance of and insurance upon the Assets.  As of the Closing,
Seller shall discontinue its insurance coverage maintained in connection with
the Assets and risk of loss thereafter shall be on the Purchaser.
 
7.8           Notices of Default.  Seller and Purchaser shall each promptly give
written notice to the other upon becoming aware of the impending or threatened
occurrence of any event which could reasonably be expected to cause or
constitute a breach of any of their respective representations, warranties,
covenants or agreements contained in this Agreement.
 
7.9           New Account Numbers and Checks.  Purchaser agrees, at its cost and
expense, (1) to assign new account numbers to depositors of Assumed Deposits, as
necessary, (2) to notify such depositors, on or before the Closing Date, in a
form and on a date reasonably and mutually acceptable to Seller and Purchaser,
of Purchaser’s assumption of the Deposit, and (3) to furnish such depositors
with checks on the forms of Purchaser and with instructions to utilize
Purchaser’s checks and to destroy unused check, draft and withdrawal order forms
of Seller.  Purchaser shall not provide checks to depositors more than ten (10)
calendar days prior to the Closing Date.  If Purchaser so elects, Purchaser may
offer to buy from such depositors their unused Seller check, draft and
withdrawal order forms.  In addition, Seller will notify its affected customers
by letter of the pending assignment of Assumed Deposits to Purchaser, which
notice shall be at Seller’s cost and expense and shall be in a form and mailed
at a time reasonably and mutually agreeable to Seller and Purchaser.
 
7.10           Settlement Operations after Closing.  Seller and Purchaser hereby
agree that, except as provided below, for a period of sixty (60) calendar days
after the Closing Date or, only with the prior written consent of Seller, for
such longer period as Purchaser may reasonably determine to be necessary:
 
(a)           Seller will transfer, convey, and assign to Purchaser all deposits
received by Seller after the Closing for credit to any of the Assumed Deposits,
and all payments received by Seller after the Closing for application to or on
account of any of the Assets.
 
(b)           Seller will notify Purchaser of the return to it of any items
deposited in, or cashed at, the Branches prior to the Closing Date and shall
expeditiously forward any such items to Purchaser.  If Purchaser cannot recover
on such returned items after making a good faith effort to do so, Seller shall
reimburse Purchaser for such return items upon assignment of such items by
Purchaser to Seller.  Purchaser’s good faith effort shall include collection
efforts consistent with Purchaser’s existing collection policies in effect from
time to time but shall not include institution of any legal action with respect
to such recovery.
 
(c)           To the extent permitted by law and the applicable Deposit
contracts, Purchaser will honor all properly payable checks, drafts, withdrawal
orders and similar items drawn on Seller’s forms against Assumed Deposits which
are presented to Purchaser by mail, over its counters, or through clearing
houses.
 

 
29

--------------------------------------------------------------------------------

 



 
(d)           Provided that such items have been timely delivered to Purchaser
by Seller, Purchaser shall pay the items referred to in Section 7.10(c).  Seller
shall make such checks, drafts and similar items available for pickup by
Purchaser at a location to be mutually agreed by the parties no later than 9:30
a.m. on the Business Day following the day they were processed by
Seller.  Purchaser shall promptly reimburse Seller on a daily basis for the
amount of all such checks and drafts paid by Seller.  Seller shall be under no
obligation with respect to any such checks or drafts after their delivery,
including late returns, if the items are made available to Purchaser in the
agreed upon manner.  Purchaser shall not return any such checks or drafts to
Seller, but shall handle any returns directly with the depositary bank or other
parties in the clearing process.
 
(e)           As of the Closing Date, Purchaser, at its expense, will notify all
Automated Clearing House (“ACH”) originators of the transfers and assumptions
made pursuant to the Agreement; provided, however, that Seller may, at its
option, notify all such originators itself (on behalf of Purchaser). For a
period of ninety (90) calendar days beginning on the Closing Date, Seller will
honor all ACH items related to accounts assumed under this Agreement which are
mistakenly routed or presented to Seller.  Seller will make no charge to
Purchaser for honoring such items, and will electronically transmit such ACH
data to Purchaser on a daily basis.  If Purchaser cannot receive an electronic
transmission, Seller will make available daily to Purchaser at Seller’s
Operations Center receiving items from the Automated Clearing House tapes
containing such ACH data.  Any ACH items presented to Purchaser by Seller which
are not posted by the Purchaser shall be the responsibility of the Purchaser to
return through its normal ACH return process.  Items mistakenly routed or
presented after the ninety (90) calendar day period should be returned to the
presenting party. Seller and Purchaser shall make arrangements to provide for
the daily settlement with immediately available funds by Purchaser of any ACH
items honored by Seller, and Seller shall be held harmless and indemnified by
Purchaser for acting in accordance with this arrangement to accept ACH
items.  Seller agrees to settle any and all ATM transactions effected on or
before the Closing Date, but processed after the Closing Date, as soon as
practicable.  Purchaser and Seller agree to remit the total net balance of such
transactions to Seller or Purchaser, as the case may be, on the same date the
transactions are settled.  In instances where a depositor of a Deposit made an
assertion of error regarding an account constituting an Assumed Deposit pursuant
to the Electronic Funds Transfer Act and Federal Reserve Board Regulation E, and
Seller, prior to the Closing, recredited the disputed amount to the relevant
account during the conduct of the error investigation, Purchaser agrees to
comply with a written request from Seller to debit such account in a stated
amount and remit such amount to Seller, to the extent of the balance of funds
available in the accounts.
 
(f)           Seller shall provide Purchaser with a listing of each stop payment
order (but not the orders themselves) in effect as to a Deposit or Designated
Loan on the Closing Date.  Purchaser shall honor all stop payment orders
relating to the Deposits or the Designated Loans initiated prior to the Closing
and reflected in the magnetic tape made available by Seller to Purchaser on the
Closing Date.  In the event that Purchaser shall make any payment in violation
of a stop payment order initiated prior to the Closing but not reflected in stop
payment documents and the magnetic tape made available by Seller to Purchaser
prior to such payment, then Seller shall indemnify, hold harmless and defend
Purchaser from and against all claims, losses and liabilities, including
reasonable attorneys’ fees and expenses, arising out of any such payment.  In
the event that Purchaser shall make any payment in violation of a stop payment
order initiated prior to the Closing that is reflected in stop payment documents
and the magnetic tape made available by Seller to Purchaser prior to such
payment, then Purchaser shall indemnify, hold harmless and defend Seller from
and against all claims, losses and liabilities, including reasonable attorneys’
fees and expenses, arising out of any such payment.
 

 
30

--------------------------------------------------------------------------------

 



 
(g)           After the Closing Date, Purchaser hereby agrees to accept, assume
and process any and all “charge-back items” received subsequent to the Closing
Date but arising prior thereto against MasterCard and/or Visa merchant and debit
card Deposit accounts, as covered under MasterCard or Visa charge-back
regulations.  “Charge-back items” shall include, but not be limited to, disputed
items, purchases over limit, fraudulent use of card, late presentations of sales
slips, unpresented credit on sales returns and other adjustments as specified
under the rules and regulations of MasterCard and/or Visa.  If Purchaser cannot
recover on any such charge-back items after making a good faith effort to do so,
Seller shall reimburse Purchaser for such items upon assignment of such items by
Purchaser to Seller.  Purchaser’s good faith effort to recover on any such items
shall not require that Purchaser take any legal action against the owner of the
merchant Deposit account or any other person.
 
(h)           All overdrawn Deposit accounts will be assigned to Purchaser at
Closing, and the Overdrafts represented thereby will be included in the Assets
purchased by Purchaser at Closing.  Purchaser will use good faith efforts
consistent with its normal collection practices to collect the Overdrafts;
Purchaser’s good faith efforts to collect Overdrafts shall not require, however,
that it institute any legal action against any person.  Seller will reimburse
Purchaser for any Overdrafts deemed uncollectible by Purchaser following such
good faith collection efforts and an assignment of the rights to pursue such
Overdrafts to Seller.  Seller agrees that, following the date of this Agreement,
Seller will not alter or change any business practice at the Branches related to
overdrawn Deposit accounts.
 
(i)           Purchaser and Seller agree that all amounts required to be
remitted by either such party to the other party hereto pursuant to this Section
shall be settled on a daily basis.  Any amounts to be paid by Seller to
Purchaser shall be netted daily against any amounts to be paid by Purchaser to
Seller, such that only one amount, representing the net amount due, shall be
transferred on a daily basis by the party with the higher amount of remittances
for such day in immediately available funds.  Seller shall provide Purchaser
with a daily net settlement figure for all such transactions from the
immediately preceding Business Day by 12:00 noon Eastern Time on each Business
Day and the party obligated to remit any funds thereunder shall do so in
immediately available funds by wire transfer by 2:00 p.m. Eastern Time on such
day or by any other method of payment agreed upon by the parties; any such
settlement shall be provisional pending receipt or review by the parties of the
physical items relating to such settlement, with the daily settlement after such
receipt and review to reflect any adjustments resulting from a parties receipt
and examination of the physical items.
 
7.11           Covenant of Seller Not to Solicit.  Seller hereby agrees that for
a period of twenty four (24) months from the Closing Date, Seller shall not:
 

 
31

--------------------------------------------------------------------------------

 

(a)           specifically target and solicit customers of the Branches whose
Deposits or Designated Loans are being assumed or purchased by Purchaser;
provided, however, that nothing in this Section 7.11 shall (i) restrict general
mass mailings, telemarketing calls, statement stuffers, advertisements or other
similar communications whether in print, on radio, television, the Internet, or
by other means that are directed to the general public or to a group of
customers who may include customers of the Branches, provided that such group is
defined by criteria other than primarily as customers of the Branches, (ii)
otherwise prevent Seller from taking such actions as may be required to comply
with applicable federal or state laws, rules or regulations or from servicing or
communicating with the then-current customers of Seller, including customers of
Seller with whom Seller maintains account relationships either centrally or at
branches other than the Branches; or
 
(b)           make a loan, offer a line of credit or otherwise extend credit to
any person, trust or entity that is a borrower under, or guarantor of, any
Designated Loan for the purpose of paying off, refinancing or otherwise
re-structuring such Designated Loan, including without limitation, if such
Designated Loan reaches maturity within such 24-month period.
 
7.12           Real Property Matters.
 
(a)           Seller agrees to deliver to Purchaser, as soon as reasonably
possible after the execution of this Agreement but no later than ten (10)
Business Days from the date of this Agreement, copies of all (i) title
information in possession of Seller, including, but not limited to, title
insurance policies, attorneys’ opinions on title, surveys, covenants, deeds,
notes and mortgages and easements relating to the Real Property, and (ii)
reports, surveys, notices, correspondence or other information known to Seller
that relate to the environmental condition of the Real Property or violations of
laws or regulations relating to the environment.  Such delivery shall constitute
no warranty by Seller as to the accuracy or completeness thereof or that
Purchaser is entitled to rely thereon.
 
(b)           At its option and expense, Purchaser may cause to be conducted,
within forty-five (45) calendar days after the date of this Agreement (the
“Study Period”), (i) a title examination, physical survey, zoning compliance
review, and structural inspection of the Owned Real Property and Improvements
thereon and, with the consent of the applicable lessors, the Leased Real
Property (the “Property Examination”) and (ii) site inspections, regulatory
analyses and Phase I environmental assessments of the Owned Real Property, and,
with the consent of the applicable lessors, the Leased Real Property, together
with such other studies and analyses as Purchaser shall deem necessary or
desirable (the “Environmental Survey”); provided, however, that without the
prior written consent of Seller and, with respect to the Leased Real Property,
the lessors thereof, Purchaser shall not conduct any soil, surface water or
ground water sampling (“Intrusive Testing”).
 
(c)           If in the course of the Property Examination or Environmental
Survey Purchaser discovers a “Material Defect” (as defined in Subsection (d)
below) with respect to the Real Property, Purchaser will give prompt written
notice thereof to Seller (but in any event prior to 5:00 p.m. on the last day of
the Study Period) describing the facts or conditions constituting the Material
Defect and the measures which Purchaser reasonably believes are necessary to
correct such Material Defect.  If Purchaser provides Seller with written notice
of a Material Defect within the Study Period, then Seller and Purchaser shall
promptly discuss and seek to reach agreement as to an acceptable cure or other
resolution of the asserted Material Defect.  Seller shall respond to Purchaser’s
notice before 5:00 p.m. on the tenth (10th) Business Day after its receipt,
advising Purchaser whether Seller elects to cure the Material Defect.  If Seller
elects to cure, then Seller shall proceed with such cure and shall complete such
cure within thirty (30) calendar days thereafter or within such additional
period as shall be agreed upon by Seller and Purchaser provided that completion
of the cure shall be a condition to Purchaser’s obligation to close.
 

 
32

--------------------------------------------------------------------------------

 



 
If Seller elects not to cure or is not able to cure any Material Defect with
respect to Owned Real Property and the Purchaser and Seller are otherwise unable
to agree on how the Material Defect will be addressed in order to effect Closing
on the Owned Real Property, or if Seller does not consent to any Intrusive
Testing reasonably proposed by Purchaser with respect to the Owned Real
Property, then Purchaser shall have the option exercisable upon written notice
to Seller delivered at least ten (10) Business Days prior to Closing to (i)
waive the Material Defect; or (ii) purchase the Assets (other than such Owned
Real Property) and assume the Deposits associated with the affected Branch but,
lease such Owned Real Property “as is” without any representation or warranty or
liability for existing environmental damage, maintenance, Taxes or insurance for
a period of up to twelve (12) months, on a month-by-month basis, at a reasonable
cost and with reasonable terms to be agreed upon by Seller and Purchaser, in
order to allow for relocation of the business of such Branch to another
facility.
 
If Seller elects not to cure or is not able to cure any Material Defect with
respect to Leased Real Property and the Purchaser and Seller are otherwise
unable to agree on how the Material Defect will be addressed, then Purchaser
shall have the option not to assume the lease for such Leased Real Property or
to purchase the assets and assume the liabilities of the Branch in question.
 
(d)           For purposes of this Agreement a “Material Defect” with regard to
the Property Examination shall include:
 
(i)           the existence of any lien (other than the lien of real property
Taxes not yet due and payable), encumbrance, easement, covenant, or other
restriction, title imperfection or title irregularity, or the existence of any
facts or condition that constitutes a breach of Seller’s representations and
warranties contained in Section 5.4 and 5.6 above, in any such case that
Purchaser reasonably believes will materially affect its use of the Real
Property for the purpose of the operation of a branch bank or materially affects
the value or marketability of the Real Property;
 
(ii)           the encroachment by an improvement on the Real Property onto
other property or onto any easement, a violation of any setback requirement, the
encroachment of an improvement on any other property onto the Real Property, or
the existence of a zoning restriction that does not permit use of the Real
Property as a branch banking facility without grandfathering or variance and
without site plan review or the construction of any additional improvements; or
 

 
33

--------------------------------------------------------------------------------

 

(iii)           the existence of any structural defect or state of disrepair in
the improvements on the Real Property (including any equipment, fixtures or
other components related thereto) that Purchaser reasonably believes would cost
at least $10,000 with respect to any one Branch or $50,000 in the aggregate for
all of the Branches to repair or correct.
 
For purposes of this Section 7.12, a “Material Defect” with regard to the
Environmental Survey shall include the existence of facts or circumstances
relating to a Branch demonstrating that any action, including the discharge,
disposal, release, or emission by any person of any “Hazardous Material” (as
defined below) detected in, on, or under the Real Property in a concentration
that violates any applicable Environmental Law (as defined below), has been
taken or not taken, or a condition or event likely has occurred or exists, with
respect to the Real Property which constitutes or would constitute a violation
of any Environmental Law, as to which Purchaser reasonably believes, based on
the advice of legal counsel or other consultants, that Purchaser could become
responsible or liable for assessment, removal, remediation, monetary damages, or
civil, criminal or administrative penalties or other corrective action and in
connection with which the amount of expense or liability which it could incur or
for which it could become responsible or liable following consummation of the
transactions contemplated by this Agreement at any time or over a period of time
could equal or exceed $10,000 with respect to any one Branch or $50,000 in the
aggregate for all of the Branches.
 
(e)           For purposes of this Agreement, “Environmental Laws” shall include
all federal, state, and local statutes, regulations, ordinances, orders,
decrees, and similar provisions having the force or effect of law relating to or
imposing liability, responsibility, or standards of conduct applicable to
environmental, health, or safety conditions and/or releases of Hazardous
Materials affecting the Real Property, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act; the
Superfund Amendment and Reauthorization Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Hazardous Materials Transportation Act; the Resource
Conservation and Recovery Act; the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Oil Pollution Act; the Coastal Zone Management Act;
any “Superfund” or “Superlien” law; the North Carolina Oil Pollution and
Hazardous Substances Control Act; the North Carolina Solid Waste Management Act;
and the North Carolina Water and Air Resources Act; including any amendments
thereto from time to time; all contractual agreements and all common law
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, including, without limitation, all standards of
conduct and bases of obligations relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, reporting, testing, processing, discharge, release,
threatened release, control or clean-up of any Hazardous Substances.
 
(f)           For purposes of this Agreement, “Hazardous Material” means any
materials, substances, wastes, chemical substances, or mixtures presently
listed, defined, designated, or classified as hazardous, toxic, or dangerous, or
otherwise regulated, under any Environmental Law, whether by type or quantity,
including, but not limited to, any pesticides, pollutants, contaminants, toxic
chemicals, oil or other petroleum products or byproducts, asbestos or materials
containing (or presumed to contain) asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, lead or lead containing paint, radon, or
radioactive material.
 

 
34

--------------------------------------------------------------------------------

 

7.13           Defects in Assets.  Purchaser will be given the opportunity to
conduct such other investigations and inspections of the other Assets to be
transferred, including but not limited to the Furniture, Fixtures and Equipment,
Prepaid Expenses, Assumed Contracts, and Records, as Purchaser may reasonably
deem appropriate; provided, however, that Purchaser must conduct any such review
within forty-five (45) calendar days from the date of this Agreement or, in the
case of items that become Assets after such review, within a reasonable time
following identification of such Assets and before the Closing.  If Purchaser
reasonably determines in good faith that any such Asset is unsuitable for
Purchaser’s use or of materially less value than its Net Book Value, Purchaser
shall have no obligation to accept, assume, or pay for such Assets and such
Assets shall be excluded from the Assets, and the Preliminary Closing Statement
or the Final Closing Statement shall be adjusted accordingly.
 
 
ARTICLE 8
 
TAX AND EMPLOYEE MATTERS
 
8.1           Tax Representations.  Seller represents and warrants to Purchaser
as follows:
 
(a)           With respect to the Assumed Deposits, Seller is in material
compliance with the law and IRS regulations relative to (i) obtaining from
depositors of the Assumed Deposits executed IRS Forms W-8 and W-9 and (ii)
reporting of interest.
 
(b)           There are no liens for Taxes allocated to or imposed on Seller on
any of the Assets and to Seller’s Knowledge there is no basis for the assertion
of any such liens.
 
(c)           Seller has paid when due all Taxes in respect of the Assets.
 
(d)           No Tax is required to be withheld by Purchaser from the Purchase
Price or Settlement Payment as a result of the transfers contemplated by this
Agreement pursuant to the Code or any other provision of federal, state or local
Tax law.
 
8.2           Allocation Between Pre and Post Closing Periods.  Whenever it is
necessary under this Agreement to allocate Taxes (including a liability for
Taxes or prepaid Tax) between periods prior to and after the Closing Date (or
determine the amount of prepaid Taxes) such Taxes shall be apportioned by
assuming that the Branches had a Taxable year or period which ended at the close
of the Closing Date, except that any property Taxes or exemptions, allowances or
deductions that are calculated on an annual basis shall be apportioned based on
time.  Appropriate payments shall be made between the Purchaser and the Seller
whenever necessary to effectuate the proper allocation of any Tax liability or
prepaid Tax under this Agreement.
 
8.3           Transfer Taxes.  Notwithstanding anything herein to the contrary,
all excise, sales, use, transfer, documentary, stamp or similar Taxes that are
payable or that arise as a result of the consummation of the transactions
contemplated by this Agreement will be borne by Seller and any recording or
filing fees with respect thereto will be borne by the Purchaser.
 
8.4           Assistance and Cooperation.  After the Closing Date, each of
Seller and Purchaser shall:
 

 
35

--------------------------------------------------------------------------------

 

(a)           Assist the other party in preparing any Tax Returns which such
other party is responsible for preparing and filing in accordance with this
Article 8;
 
(b)           Cooperate fully in preparing for any audits of, or disputes with
Taxing authorities regarding, any Tax Returns with respect to the Assets or
income therefrom, the Liabilities or payments in respect thereof, or the
operation of the Branches;
 
(c)           Make available to the other and to any Taxing authority as
reasonably requested all relevant information, records, and documents relating
to Taxes with respect to the Assets or income therefrom, the Liabilities or
payments in respect thereof, or the operation of the Branches;
 
(d)           Provide timely notice to the other in writing of any pending or
proposed Tax audits (with copies of all relevant correspondence received from
any Taxing authority in connection with any Tax audit or information request) or
assessments with respect to the Assets or the income therefrom, the Liabilities
or payments in respect thereof, or the operation of the Branches for Taxable
periods for which the other may have a liability under this Article 8;
 
(e)           Furnish the other with copies of all relevant correspondence
received from any Taxing authority in connection with any Tax audit or
information request with respect to any Taxable period referred to in subsection
(d) above; and
 
(f)           The party requesting assistance or cooperation shall bear the
other party’s out-of-pocket expenses in complying with such request to the
extent that those expenses are attributable to fees and other costs of
unaffiliated third-party service providers; provided, that such other party
shall obtain a quotation from any such third-party service providers prior to
engagement and obtain approval thereof from the party requesting assistance.
 
8.5           Notices, Etc.  Without limiting the provisions of Section 8.4, the
notification and contest provisions of Section 11.1 shall apply to claims for
indemnification under Sections 8.1 through 8.3; provided, however, that notice
of claim for indemnification pursuant to Sections 8.1 through 8.3 shall be given
prior to the expiration of the applicable statute of limitations (as extended)
for the assertion of the claims for Taxes by the relevant Tax authority. The
representations of Section 8.1 shall similarly survive until the expiration of
the relevant limitations period for the assertion of claims by the relevant Tax
authority.
 
8.6           Employees and Employee Benefits.
 
(a)           Purchaser shall offer employment, within a reasonable commuting
distance from the Branch to which each Applicable Employee is assigned, in
positions requiring comparable skills and abilities (with no reduction in base
salary or weekly or hourly rate of pay) to all Applicable Employees (as defined
below).  Such offer shall be effective on the Closing Date in the case of an
Applicable Employee actively employed at the Closing, or upon the return of any
such Applicable Employee to active employment in the case of any other
Applicable Employee.  For purposes of this Agreement, “Applicable Employees”
means (i) all active Employees on the Closing Date, including Employees on
temporary leave for purposes of jury or annual two-week national
service/military duty, Employees on vacation and Employees on a regularly
scheduled day off from work, and (ii) Employees who on the Closing Date are on
maternity or paternity leave, educational leave, military leave with veteran’s
reemployment rights under federal law, leave under the Family Medical Leave Act
of 1993, approved personal leave, short-term disability leave or medical leave,
provided, however, that no such Employee shall be guaranteed reinstatement to
active employment if he is incapable of working in accordance with the policies,
practices and procedures of the Purchaser or if his return to employment is
contrary to the terms of his leave; and further provided, however that Purchaser
shall not be required to offer employment to any Applicable Employee whose
employment would not be permitted under applicable law and regulation.  Each
Applicable Employee who accepts Purchaser’s offer of employment shall be a
“Transferred Employee” for purposes of this Agreement effective upon the later
of the Closing Date or the return of such Applicable Employee to active
employment.  A Transferred Employee’s employment with Purchaser shall be on an
“at-will” basis, and nothing in this Agreement shall be deemed to constitute an
employment agreement with any such person or to obligate Purchaser to employ any
such person for any specific period of time or in any specific position or to
restrict Purchaser’s right to terminate the employment of any such person at any
time and for any reason satisfactory to it.
 

 
36

--------------------------------------------------------------------------------

 



 
(b)           With respect to each Applicable Employee who declines Purchaser’s
offer of employment, Seller shall be responsible for all severance costs
associated with terminating the employment of such employee in accordance with
the Seller’s severance policies and practices.  Purchaser will provide to any
Transferred Employee whom it terminates without cause at any time within twelve
(12) months following the Closing Date, severance pay in an amount equal to not
less than three (3) months’ salary based on such Transferred Employee’s salary
level as of the date of termination.  Purchaser’s determination of the presence
or absence of cause under this Section 8.6(b) shall be conclusive absent bad
faith, and its calculations of severance pay shall be conclusive absent manifest
error.
 
(c)           Subject to Section 8.4(f), on and after the Closing Date and for
purposes of eligibility, vesting, vacation entitlement and severance benefits
under any “employee benefit plan,” as defined in Section 3(3) of ERISA, and any
other employee benefit arrangement or payroll practice, including, without
limitation, any bonus plan, equity or equity-based compensation, or deferred
compensation arrangement, stock purchase, severance pay, sick leave, vacation
pay, paid time off salary continuation for disability, hospitalization, medical
insurance, life insurance, scholarship program, any “employee pension plan”, as
defined in Section 3(2) of ERISA,  each Transferred Employee shall receive full
credit from Purchaser for all prior service properly credited under a comparable
plan or arrangement of Seller.  Purchaser shall not be required to credit any
Transferred Employee with prior service for purposes of benefit accrual or
contributions under any pension plan, profit sharing plan, savings plan, or
other deferred compensation plan.  The written report referred to in Section
8.6(g) below shall list such service of each Transferred Employee and may be
conclusively relied upon by Purchaser in crediting service in accordance with
this Section.
 
(d)           Each Transferred Employee shall cease to be covered by the
employee welfare benefit plans, including plans, programs, policies and
arrangements which provide medical and dental coverage, life and accident
insurance, disability coverage, and vacation and severance pay (collectively,
“Welfare Plans”) of Seller and all other benefit and compensation plans of
Seller on the date the Transferred Employee becomes a Transferred Employee, or
on such later date specified under the terms of an applicable Welfare Plan or
other plan of Seller.  Seller shall retain responsibility for all claims under
Welfare Plans incurred by Applicable Employees prior to the date they become
Transferred Employees.  Purchaser shall assume responsibility for all claims
under Welfare Plans incurred by Transferred Employees on or after the Closing
Date; provided that Seller shall retain any obligation for payment of long or
short-term disability arising from disabilities of Applicable Employees that
occurred prior to the Closing Date.  Purchaser shall be responsible for payment
of long and short-term disability claims that arise from disabilities of
Applicable Employees that occur on or after the date they become Transferred
Employees.  For purposes of this paragraph, a claim shall be deemed to have been
incurred when the medical or other service giving rise to the claim is
performed, except that disability claims shall be deemed to have been incurred
on the date the applicable Employee becomes disabled.
 

 
37

--------------------------------------------------------------------------------

 



 
(e)           Purchaser agrees to (i) provide coverage for Transferred Employees
and their beneficiaries under any medical, dental and health plans available to
similarly situated employees of Purchaser as of the later of the Closing Date or
the date an Applicable Employee becomes a Transferred Employee, (ii) waive any
waiting periods and preexisting condition limitations or exclusions (except to
the extent the waiting period or exclusion would have been applicable under
Seller’s health insurance plan) under such plans, and (iii) cause such plans to
honor any expenses incurred by the Transferred Employees and their beneficiaries
under similar plans of the Seller during the portion of the calendar year in
which the Closing Date occurs for purposes of satisfying applicable deductible,
co-insurance and maximum out-of-pocket expenses.  Transferred Employees shall be
permitted to participate in Purchaser’s 401(k) plans immediately following the
Closing Date; provided, however, that any Transferred Employee with less than
one year of service with Seller as of the Closing Date shall be permitted to
participate in such 401(k) plans only at such time as the total combined
contiguous amount of service by such Transferred Employee with Seller and
Purchaser exceeds one year.
 
(f)           Seller shall not pay out to Transferred Employees vacation pay
benefits earned but not yet used as of the Closing Date.  Purchaser shall
provide Transferred Employees with credit under Purchaser’s vacation pay plan
for the earned but not yet used vacation pay benefits accrued since January 1,
2011 and attributable to each Transferred Employee as set forth on the written
report referred to in Section 8.6(g) provided prior to the Closing by Seller to
Purchaser.  Liability for such amounts shall be borne by Purchaser; Seller shall
have no liability for such vacation pay benefits.  Notwithstanding the foregoing
provisions of this Section, Seller shall pay out to the Transferred Employees,
and Purchaser shall not have liability for, any vacation pay benefits earned
prior to January 1, 2011.
 
(g)           Set forth on Schedule 8.6(g) is a report listing each employee
employed at the Branches as of the date hereof, including for each employee,
such employee’s name, position, exempt or nonexempt status, date of hire and
total years of service, present salary, date of last salary increase, employment
status (permanent or temporary, full-time or part-time, active or leave
recipient and type of leave) and other information required by Sections 8.6(c)
and 8.6(f) above.   At least ten (10) Business Days (but not more than twenty
(20) Business Days) prior to Closing, Seller shall deliver to Purchaser an
updated report to Purchaser.  Seller represents and warrants to Purchaser that
the report and all information delivered in connection with this Section 8.6(g)
will be complete and accurate in all material respects.  Between the date hereof
and the Closing Date, Seller shall not terminate the employment of, transfer or
otherwise relocate any employee that is required to be included on Schedule
8.6(g) to any other branch or other business location of Seller without
Purchaser’s prior written consent, which shall not be unreasonably withheld.
 

 
38

--------------------------------------------------------------------------------

 



 
 
ARTICLE 9
 
CONDITIONS TO CLOSING
 
9.1           Conditions to Obligations of Purchaser.  Unless waived in writing
by Purchaser, the obligation of Purchaser to consummate the transactions
contemplated by this Agreement to be consummated at the Closing is conditioned
upon fulfillment, at or before the Closing, of each of the following conditions:
 
(a)           All consents, approvals and authorizations required to be obtained
prior to the Closing from governmental and regulatory authorities in connection
with the performance and consummation of the transactions contemplated hereby,
including the Regulatory Approvals, shall have been made or obtained, and shall
remain in full force and effect, all waiting periods applicable to the
consummation of the transactions contemplated hereby shall have expired or been
terminated and all required regulatory filings shall have been made.
 
(b)           No court or governmental or regulatory authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect and which would result
in a Material Adverse Effect, and no proceeding seeking the enactment of such a
judgment, decree, injunction or other order shall have been announced or
commenced.
 
(c)           Each of the representations and warranties of Seller contained in
this Agreement shall be true in all respects when made and, as of the Closing
Date, if specifically qualified by materiality, shall be true and correct in all
respects and, if not so qualified, shall be true and correct in all material
respects, with the same effect as though such representations and warranties had
been made on and as of the Closing Date (except that representations and
warranties that are made as of a specific date need be true in all respects only
on and as of such date); each of the covenants and agreements of Seller to be
performed on or prior to the Closing Date shall have been duly performed in all
material respects.
 
(d)           Purchaser shall have received each of the following documents:
 
(i)           Resolutions of the Board of Directors of Waccamaw Bank, certified
by its Secretary or Assistant Secretary, authorizing the signing and delivery of
this Agreement and all related documents and the consummation of the
transactions contemplated hereby and thereby;
 
(ii)           A certificate from the Secretary or Assistant Secretary of
Waccamaw Bank as to the incumbency and signatures of officers;
 
(iii)           A certificate signed by a duly authorized officer of Waccamaw
Bank stating that the conditions set forth in Sections 9.1(a), (b) and (c) have
been satisfied;
 

 
39

--------------------------------------------------------------------------------

 

(iv)           Resolutions of the Board of Directors of Parent, certified by its
Secretary or Assistant Secretary, authorizing the signing and delivery of this
Agreement and all related documents and the consummation of the transactions
contemplated hereby and thereby;
 
(v)           A certificate from the Secretary or Assistant Secretary of Parent
as to the incumbency and signatures of officers;
 
(vi)           A certificate signed by a duly authorized officer of Parent
stating that the conditions set forth in Sections 9.1(a), (b) and (c) have been
satisfied;
 
(vii)           A Bill of Sale and Instrument of Assignment and Assumption,
signed by the Seller, substantially in the form of Exhibit A hereto;
 
(viii)           A special warranty deed with appropriate documentary stamps
affixed conveying each piece of Owned Real Property to the Purchaser subject to
all matters of record in the public registries of the counties in which each of
the Owned Real Property is located, together with such other instruments and
documents as may be reasonably required by Purchaser’s title insurance company
in order to meet its requirements to issue a commercial title insurance policy
with respect to the Owned Real Property, and the Seller shall have filed or
recorded (or provided to Purchaser for filing and recording) any and all
documents necessary to duly vest an equitable title in the Owned Real Property
in Purchaser;
 
(ix)           An Assignment and Assumption of Leases in the form attached
hereto as Exhibit 9.1(d)(ix) - A transferring the leasehold interest in the
Leased Real Property to Purchaser, together with such instruments and documents
as may be reasonably required for the issuance of appropriate leasehold title
insurance with respect to the Assumed Leases, and Seller shall have filed or
recorded (or provided to Purchaser for filing and recording) any and all
documents necessary to vest such leasehold interest in Purchaser, including
Landlord’s Consent to the Assignment in the form attached hereto as Exhibit
9.1(d)(ix) - B and Landlord’s Estoppel Certificate in the form attached hereto
as Exhibit 9.1(d)(ix) - C.
 
(x)           Such other bills of sale, assignments of management, maintenance,
service or servicing contracts, security deposits under leases, guaranties,
warranties, utilities security deposits, and such other instruments and
documents as Purchaser may reasonably require as necessary for transferring,
assigning and conveying to Purchaser good, marketable and insurable title to the
Assets free and clear of any Encumbrances, and permitting assumption of
Liabilities by Purchaser;
 
(xi)           The Delivery Records;
 
(xii)           An original, fully executed counterpart of each written Assumed
Contract in effect on the Closing Date and, subject to Section 7.4, such
consents as shall be required pursuant to the terms of any Assumed Contracts in
connection with the assignments of such Assumed Contracts to Purchaser;
 

 
40

--------------------------------------------------------------------------------

 

(xiii)           A complete set of keys of the Branches, including but not
limited to keys for all vaults and ATMs, appropriately tagged for identification
and any vault manuals or specifications with respect to vaults and automated
teller machines, if any;
 
(xiv)           The Preliminary Closing Statement and the required Settlement
Payment, if any;
 
(xv)           Seller’s resignation as trustee or custodian, as applicable, with
respect to each IRA included in the Assumed Deposits, and designation of the
Purchaser as successor trustee or custodian with respect thereto, subject to
Section 2.6;
 
(xvi)           All documentation required to exempt Seller from the withholding
requirement of Section 1445 of the Code, consisting of an affidavit from Seller
to Purchaser that Seller is not a foreign person and providing Seller’s U.S.
Taxpayer identification number;
 
(xvii)           An assignment in recordable form reflecting the transfer and
assignment to Purchaser of deeds of trust, mortgages, assignments of rents and
profits and other real property related Designated Loan Documents of record in
the real property records in applicable public registries (e.g. real property
records in the offices of Registers of Deeds in North Carolina);
 
(xviii)           An amendment to that certain Out Parcel Lease, dated July 13,
2006, between Seller and Gator Coastal Shopping Centre, LLC that effects a
six-month extension to the term of the existing lease, with all other terms of
such existing lease remaining in full force and effect; and
 
(xix)           Evidence satisfactory, in the judgment of the Purchaser, that
the provisions set forth in Section 2.10 cannot be nullified or materially
changed by Seller or any third party during the Put Period.
 
(e)           The following events or conditions shall be absent or shall not
have occurred:
 
(i)           Subject to Sections 5.14 and 7.1(b) above, there shall not have
occurred any change in the business of the Branches that would be reasonably
likely to result in a Material Adverse Effect, and no circumstances shall exist
which, with the passage of time or otherwise, likely will result in any such
Material Adverse Effect;
 
(ii)           There shall not have been any significant damage to or
destruction of the improvements located on the Real Property which (1) is not
covered by property insurance (or a payment from Seller) in an amount necessary
to fully repair such damage or destruction or replace the property destroyed
with property of like kind and quality and the proceeds of which have been
either used for such repair or replacement or assigned to Purchaser or (2) would
materially interfere with its use as a bank branch; and
 
(iii)           In the event that Seller has agreed to cure a Material Defect as
provided in Section 7.12 above, such Material Defect shall have been corrected
in the manner agreed upon by Purchaser and Seller.
 

 
41

--------------------------------------------------------------------------------

 

(f)           The form and substance of all legal matters described in this
Agreement or related to the transactions contemplated by this Agreement shall be
reasonably acceptable to Purchaser’s legal counsel.
 
9.2           Conditions to Obligations of Seller.  Unless waived in writing by
Seller, the obligation of Seller to consummate the transactions contemplated by
this Agreement to be consummated at the Closing, is conditioned upon
fulfillment, at or before the Closing, of each of the following conditions:
 
(a)           All consents, approvals, permits and authorizations required to be
obtained prior to the Closing from governmental and regulatory authorities in
connection with the performance and consummation of the transactions
contemplated hereby, including the Regulatory Approvals, shall have been made or
obtained and shall remain in full force and effect; and all waiting periods
applicable to the consummation of the transactions contemplated hereby shall
have expired or been terminated and all required regulatory filings shall have
been made.
 
(b)           No court or governmental or regulatory authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect and would result in a
Material Adverse Effect, and no proceeding seeking the enactment of such a
judgment, decree, injunction or other order that would have a Material Adverse
Effect shall have been announced or commenced.
 
(c)           Each of the representations and warranties of Purchaser contained
in this Agreement shall be true in all material respects when made and as of the
Closing Date, with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except that representations and
warranties that are made as of a specific date need be true in all material
respects only on and as of such date); each of the covenants and agreements of
Purchaser to be performed on or prior to the Closing Date shall have been duly
performed in all material respects.
 
(d)           Seller shall have received each of the following documents, which
shall be delivered in a manner agreed to between Purchaser and Seller and shall
be in form and substance reasonably satisfactory to Seller:
 
(i)           Resolutions of Purchaser’s Board of Directors or an authorized
committee thereof, certified by its Secretary or Assistant Secretary,
authorizing the signing and delivery of this Agreement and all related documents
and the consummation of the transactions contemplated hereby and thereby;
 
(ii)           A certificate of the Secretary or Assistant Secretary of
Purchaser as to the incumbency and signatures of officers;
 
(iii)           A certificate signed by a duly authorized officer of Purchaser
stating that the conditions set forth in Sections 9.2(a), (b) and (c) have been
fulfilled;
 
(iv)           A Bill of Sale and Instrument of Assignment and Assumption,
signed by the Purchaser, substantially in the form of Exhibit A hereto;
 

 
42

--------------------------------------------------------------------------------

 

(v)           Purchaser’s acceptance of its appointment as successor trustee or
custodian, as applicable, of the IRA accounts included in the Assumed Deposits
and assumption of the fiduciary obligations of the trustee or custodian with
respect thereto, subject to Section 2.6; and
 
(vi)           the Assignment and Assumption of Lease for each of the Assumed
Leases, signed by Purchaser.
 
(e)           Manner of Closing.  The form and substance of all legal matters
described in this Agreement or related to the transactions contemplated by this
Agreement shall be reasonably acceptable to Seller’s legal counsel.
 
9.3           Other Documents.  The parties agree to execute and deliver such
other documents as the parties determine are reasonably necessary to consummate
the transactions contemplated by this Agreement.
 
 
ARTICLE 10
 
TERMINATION
 
10.1           Termination.  This Agreement may be terminated at any time prior
to the Closing Date:
 
(a)           By the mutual written consent of Purchaser and Seller;
 
(b)           By Seller or Purchaser, in the event of a material breach by the
other of any representation, warranty or agreement contained herein which is not
cured or cannot be cured within thirty (30) calendar days after written notice
of such termination has been delivered to the breaching party; provided,
however, that termination pursuant to this Section 10.1(b) shall not relieve the
breaching party of liability for such breach or otherwise;
 
(c)           Notwithstanding any other provision of this Agreement, by Seller
or Purchaser, in the event that the Closing has not occurred by June 30, 2012,
unless the failure to so consummate by such time is due to a breach of this
Agreement by the party seeking to terminate; or
 
(d)           By Seller or Purchaser at any time after the denial or revocation
of any Regulatory Approval, unless such denial or revocation was caused by the
failure of the party seeking to terminate to act in a timely manner with respect
to such Regulatory Approval or such party’s gross negligence or willful
misconduct or by the breach of this Agreement.
 
For any of the reasons described above, Purchaser shall have the right, in its
sole discretion, to terminate this Agreement as to any one or more of the
Branches, but to proceed with the purchase of one or more of the other Branches.
 
10.2           Effect of Termination.  In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby pursuant to
Section 10.1, no party hereto (or any of its directors, officers, employees,
agents or Affiliates) shall have any liability or further obligation to any
other party, except as provided in Section 7.2(b) and except that nothing herein
will relieve any party from liability for any breach of this Agreement.
 

 
43

--------------------------------------------------------------------------------

 



 
 
ARTICLE 11
 
INDEMNIFICATION
 
11.1           Indemnification.
 
(a)           Subject to Section 11.1(c) below, Seller shall indemnify and hold
harmless Purchaser and any person directly or indirectly controlling Purchaser
from and against any and all Losses which Purchaser may suffer, incur or sustain
arising out of or attributable to (i) any breach of any representation or
warranty made by Seller pursuant to this Agreement, (ii) any breach of any
agreement to be performed by Seller pursuant to this Agreement, (iii) any third
party claim, penalty asserted, legal action or administrative proceeding based
upon any action taken or omitted to be taken by Seller prior to the Closing or
resulting from any transaction or event occurring prior to the Closing, relating
in any such case to the Branches, the Assets, the Assumed Deposits or the
Assumed Contracts, or (iv) any liabilities, obligations or duties of Seller that
are not Liabilities but are related to the Branches, the Assets, the Assumed
Deposits or the Assumed Contracts or the Assumed Leases.
 
(b)           Subject to Section 11.1(d) below, Purchaser shall indemnify and
hold harmless Seller and any person directly or indirectly controlling Seller
from and against any and all Losses which Seller may suffer, incur or sustain
arising out of or attributable to (i) any breach of any representation or
warranty made by Purchaser pursuant to this Agreement, (ii) any breach of any
agreement to be performed by Purchaser pursuant to this Agreement, (iii) any
third party claim, penalty asserted, legal action or administrative proceeding
based upon any action taken or omitted to be taken by Purchaser or resulting
from any transaction or event occurring after the Closing, relating in any such
case to the operation of the Branches, the Assets, the Assumed Deposits or the
Assumed Contracts or (iv) any of the Liabilities assumed by Purchaser at the
Closing.
 
(c)           Seller shall not have any liability whatsoever under Section
11.1(a)(i) and (ii) for any Loss until the aggregate of all Losses for which
Seller would be liable under Section 11.1(a)(i) and (ii) (excluding for this
purpose each and every individual Loss that is less than $100) exceeds on a
cumulative basis an amount equal to $10,000, and then only to the extent of any
such excess.  The maximum liability of Seller under Section 11.1(a)(i) and (ii)
shall be 10% of the Purchase Price.
 
(d)           Purchaser shall not have any liability whatsoever under Section
11.1(b)(i) and (ii) for any Loss until the aggregate of all Losses for which
Purchaser would be liable under Section 11.1(b)(i) and (ii) (excluding for this
purpose each and every individual Loss that is less than $100) exceeds on a
cumulative basis an amount equal to $10,000, and then only to the extent of any
such excess.  The maximum liability of Purchaser under Section 11.1(b)(i) and
(ii) shall be 10% of the Purchase Price.
 

 
44

--------------------------------------------------------------------------------

 



 
(e)           To exercise its indemnification rights under this Section 11.1 as
the result of an assertion against it of any claim or potential liability for
which indemnification is provided, the indemnified party shall promptly notify
the indemnifying party of the assertion of such claim, discovery of any such
potential liability or the commencement of any action or proceeding in respect
of which indemnity may be sought hereunder; provided that notice of an original
claim for indemnification under Section 11.1(a)(i) and (ii) or Section
11.1(b)(i) and (ii) must be given prior to the expiration of twenty-four (24)
months from the Closing Date, after which time the right to such indemnification
will expire; provided further that notice of an original claim for
indemnification under Section 11.1(a)(iii) and (iv) or Section 11.1(b)(iii) and
(iv) must be given prior to the expiration of twenty-four (24) from the Closing
Date, after which time the right to such indemnification will expire; provided
further, that, with respect to claims arising from a breach of representation or
warranty made in Article 8, the provisions of Section 8.5 regarding the time by
which notice must be given shall govern.  Notwithstanding the foregoing, notice
of any claim for indemnification arising out of a third-party lawsuit or other
similar legal action shall be made within ten (10) Business Days after the
indemnified party receives the summons and complaint or similar documents in
connection therewith, provided, however, that a party’s failure to timely give
such notice shall not affect its right to indemnification in connection
therewith except to the extent the indemnifying party is prejudiced as a result
of such failure to timely give such notice.  The indemnified party shall advise
the indemnifying party of all facts relating to such assertion within the
knowledge of the indemnified party, and shall afford the indemnifying party the
opportunity, at the indemnifying party’s sole cost and expense, to defend
against such claims for liability.  In any such action or proceeding, the
indemnified party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at its own expense unless the indemnifying
party and the indemnified party mutually agree to the retention of such counsel.
 
(f)           The indemnified party shall have the right to settle or compromise
any claim or liability subject to indemnification under this Section 11.1, and
to be indemnified from and against all Losses resulting therefrom, unless the
indemnifying party, within sixty (60) calendar days after receiving written
notice of the claim or liability in accordance with Section 11.1(e) above,
notifies the indemnified party that it intends to defend against such claim or
liability and undertakes such defense, or, if required in a shorter time than
sixty (60) calendar days, the indemnifying party makes the requisite response to
such claim or liability asserted.
 
(g)           An indemnified party shall, subject to its reasonable business
needs, use reasonable efforts to minimize the amount of any Losses for which
indemnification is sought from the indemnifying party hereunder.
 
(h)           Notwithstanding any other provision of this Agreement:  The
indemnified party shall have the right to participate in such defense at its own
expense.  If the indemnified party reasonably determines in its judgment that
the counsel selected by the indemnifying party is not capable of properly
defending the third party claim or would have a conflict of interest in doing
so, then the indemnified party may employ separate counsel to represent or
defend it in any such third party claim and the indemnifying party shall pay the
reasonable fees and disbursements of such separate counsel.  The indemnifying
party shall consult with the indemnified party at reasonable intervals, upon the
indemnified party’s reasonable request for such consultation, with respect to
such third party claims.  The indemnifying party shall have no right in
connection with any such defense or the resolution of any such third party claim
to impose any cost, restriction, limitation or condition of any kind that
compromises the indemnified party hereunder.
 

 
45

--------------------------------------------------------------------------------

 

(i)           Except for claims based on fraud, the indemnification provisions
of this Article 11 shall be the sole and exclusive monetary remedies of Seller
and Purchaser with respect to any matters for which indemnification is provided
in this Article 11 and shall preclude any indemnified party from seeking any
other monetary remedy from the other party hereto in respect of any such
matters; provided, however, that if a claim arises that would enable Purchaser
to exercise the Put Option pursuant to Section 2.10, the exercise of the Put
Option shall not preclude Purchaser’s recovery of Losses in connection with such
claim, to the extent any Losses incurred in connection with such claim exceed
any amounts received pursuant to the Put Option.
 
 
ARTICLE 12
 
MISCELLANEOUS
 
12.1           Survival.  The parties’ respective representations and warranties
contained in this Agreement shall survive until expiration of the times
prescribed for claims for indemnification under Article 11, and thereafter
neither party may claim any damage for breach thereof.  The covenants contained
in this Agreement shall survive until the end of the time period stated in such
covenant, and for purposes of the following sections, shall survive
indefinitely: Sections 2.3, 2.4, 3.2, 4.3 and 7.2(b).
 
12.2           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations of either party hereunder may be assigned by either of
the parties hereto without the prior written consent of the other party.
 
12.3           No Third Party Beneficiary.  This Agreement is not intended to,
and shall not be interpreted to, inure to the benefit of, or create rights in,
any person not expressly a party hereto.
 
12.4           Binding Effect.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Except as expressly provided in
Section 11.1, the parties hereto intend that nothing in this Agreement, express
or implied, is intended to or shall confer upon any other person, including,
without limitation, any employee or former employee of Seller, any legal or
equitable right, benefit or remedy of any nature whatsoever, including without
limitation, any rights of employment or benefits for any specified period, under
or by reason of this Agreement.
 
12.5           Public Notice.  From and after the date hereof until the Closing
Date, neither Purchaser nor Seller shall directly or indirectly, make, or cause
to be made, any press release for general circulation, public announcement or
disclosure or issue any notice or communication generally to employees with
respect to any of the transactions contemplated hereby without the prior consent
of the other party, which consent shall not be unreasonably withheld or
delayed.  Consent shall be deemed granted by the party from which it is sought
unless such party objects within two (2) Business Days after receipt of the
proposed press release or other announcement from the party requesting
consent.  Seller and Purchaser shall cooperate reasonably to produce public
announcements to be released simultaneously within five (5) calendar days after
the date of this Agreement.  Nothing herein shall limit the right of Parent or
Purchaser’s parent, after the initial press release regarding the transaction,
to refer to this transaction in any document required to be filed with the
Securities and Exchange Commission or in its annual report to
shareholders.  Nothing in this Agreement shall limit the right of either party
to make any disclosure required by law, subject to the provisions of
Section 7.2(c) or (d).
 

 
46

--------------------------------------------------------------------------------

 



 
12.6           Notices.  All notices, requests, demands, consents and other
communications given or required to be given under this Agreement and under the
related documents shall be in writing and delivered to the applicable party at
the address indicated below:
 
If to Seller:                             Waccamaw Bank
110 North J.K. Powell Boulevard
Whiteville, NC  28472
Geoffrey R. Hopkins
Facsimile No. 910-641-0041
 
If to Parent:                           Waccamaw Bankshares, Inc.
110 North J.K. Powell Boulevard
Whiteville, NC  28472
Geoffrey R. Hopkins
Facsimile No. 910-641-0041
 
With copies (which shall not constitute notice) to:
Gaeta & Eveson, P.A.
700 Spring Forest Road, Suite 335
Raleigh, NC  27609
Todd H. Eveson, Esq.
Facsimile No. 919-518-2146
 
If to Purchaser:                     First Bank
341 North Main Street
Troy, NC  27371
Attention:  Jerry L. Ocheltree
President and Chief Executive Officer
Facsimile No. 910-576-0662
 
With copies (which shall not constitute notice) to:
Robinson, Bradshaw & Hinson, P.A.
101 North Tryon Street, Suite 1900
Charlotte, NC  28246
Henry H. Ralston, Esq.
Facsimile No. 704-373-3913
 
or, as to each party at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section.  Any notices shall be in writing, including telegraphic or
facsimile communication, and may be sent by registered or certified mail, return
receipt requested, postage prepaid, or by fax, or by overnight delivery
service.  Notice shall be effective upon actual receipt thereof.
 

 
47

--------------------------------------------------------------------------------

 

12.7           Incorporation.  All Exhibits and Schedules attached hereto and to
which reference is made herein are incorporated by reference as if fully set
forth herein and shall be part of the defined term “Agreement”.
 
12.8           Governing Law.  This Agreement and the legal relations between
the parties shall be governed by and interpreted in accordance with the laws of
the State of North Carolina applicable to contracts made and to be performed
entirely within the State of North Carolina.
 
12.9           Entire Agreement.  This Agreement contains the entire
understanding of and all agreements between the parties hereto with respect to
the subject matter hereof and supersedes any prior or contemporaneous agreement
or understanding, oral or written, pertaining to any such matters which
agreements or understandings shall be of no force or effect for any
purpose.  Following the execution of this Agreement, representatives of
Purchaser and Seller may prepare an operating agreement, conversion plan, or
similar document relating to the methods of consummating the transactions
contemplated by this Agreement, but no such document shall amend this Agreement
or waive any of its provisions unless it (a) explicitly describes a “waiver” or
“amendment” and refers to the particular provision of this Agreement being
waived or amended, and (b) is executed in the manner provided in Section
12.12.  Unless there is an effective amendment or waiver under the standards of
this Section 12.9, the provisions of this Agreement shall prevail if there is
any inconsistency between this Agreement and any operating agreement, conversion
plan, or similar document relating to the methods of consummating the
transactions contemplated by this Agreement.
 
12.10           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  One or more counterparts
of this Agreement may be delivered by facsimile or PDF electronic transmission,
with the intention that they shall have the same effect as an original
counterpart hereof.
 
12.11           Headings.  The headings used in this Agreement are inserted for
purposes of convenience of reference only and shall not limit or define the
meaning of any provisions of this Agreement.
 
12.12           Waiver and Amendment.  The waiver of any breach of any provision
under this Agreement by any party shall not be deemed to be a waiver of any
preceding or subsequent breach under this Agreement.  No such waiver shall be
effective unless in writing.  This Agreement may not be amended or supplemented
in any manner except by mutual agreement of the parties and as set forth in a
writing signed by the parties hereto or their respective successors in interest.
 
12.13           Expenses.  Except as specifically provided otherwise in this
Agreement, each party shall bear and pay all costs and expenses, including
without limitations brokerage and legal fees, which it incurs, or which may be
incurred on its behalf in connection with the preparation of this Agreement and
consummation of the transactions described herein, and the expenses, fees, and
costs necessary for any approvals of the appropriate regulatory authorities.
 

 
48

--------------------------------------------------------------------------------

 

12.14           Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.
 
[THE NEXT PAGE IS A SIGNATURE PAGE]
 


 


 


 


 

 
49

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
 

 
WACCAMAW BANK
 
 
 
By:
/s/ Geoffrey R. Hopkins
   
Geoffrey R. Hopkins
   
President
 
 
 
 
WACCAMAW BANKSHARES, INC.
 
 
 
By:
/s/ Geoffrey R. Hopkins
   
Geoffrey R. Hopkins
   
President
 
 
 
 
FIRST BANK
 
 
 
By:
/s/ Jerry L. Ocheltree
   
Jerry L. Ocheltree
   
President and Chief Executive Officer


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 